

Exhibit 10.1
Conformed Copy


--------------------------------------------------------------------------------



CUSIP Numbers: ___________ (Syndicated Loans)
__________ (Revolver/Standard)
CREDIT AGREEMENT
Dated as of February 5, 2013
among
STARBUCKS CORPORATION,
as the Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,
WELLS FARGO BANK, N.A.
and
CITIBANK, N.A.
as Co-Syndication Agents,


GOLDMAN SACHS BANK USA,
JPMORGAN CHASE BANK, N.A.,
THE BANK OF NOVA SCOTIA,
U.S. BANK NATIONAL ASSOCIATION,
and
MORGAN STANLEY MUFG LOAN PARTNERS, LLC,
as Co-Documentation Agents,


and
The Other Lenders Party Hereto
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
WELLS FARGO SECURITIES, LLC,
and
CITIGROUP GLOBAL MARKETS INC.
as
Joint Lead Arrangers and Joint Book Managers





--------------------------------------------------------------------------------






        



--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Section
Page

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1.01
 
Defined Terms
1


1.02
 
Other Interpretive Provisions
26


1.03
 
Accounting Terms
27


1.04
 
Exchange Rates; Currency Equivalents
27


1.05
 
Additional Alternative Currencies
28


1.06
 
Change of Currency
29


1.07
 
Times of Day
29


1.08
 
Letter of Credit Amounts
29


1.09
 
Rounding
30



ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01
 
Committed Loans
30


2.02
 
Borrowings, Conversions and Continuations of Committed Loans
30


2.03
 
Bid Loans
32


2.04
 
Letters of Credit
36


2.05
 
Swing Line Loans
44


2.06
 
Prepayments
47


2.07
 
Termination or Reduction of Commitments
49


2.08
 
Repayment of Loans
49


2.09
 
Interest
49


2.10
 
Fees
50


2.11
 
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
51


2.12
 
Evidence of Debt
52


2.13
 
Payments Generally; Administrative Agent’s Clawback
52


2.14
 
Sharing of Payments by Lenders
54


2.15
 
Increase in Commitments
55


2.16
 
Cash Collateral
56


2.17
 
Defaulting Lenders
57


2.18
 
Extension of Maturity Date
60








i    



--------------------------------------------------------------------------------




ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01
 
Taxes
61


3.02
 
Illegality
66


3.03
 
Inability to Determine Rates
67


3.04
 
Increased Costs; Additional Reserve Requirements
67


3.05
 
Compensation for Losses
69


3.06
 
Mitigation Obligations; Replacement of Lenders
70


3.07
 
Survival
70



ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01
 
Conditions of Initial Credit Extension
71


4.02
 
Conditions to all Credit Extensions
72



ARTICLE V.
REPRESENTATIONS AND WARRANTIES
5.01
 
Existence, Qualification and Power; Compliance with Laws
73


5.02
 
Authorization; No Contravention
73


5.03
 
Governmental Authorization; Other Consents
74


5.04
 
Binding Effect
74


5.05
 
Financial Statements; No Material Adverse Effect
74


5.06
 
Litigation
74


5.07
 
No Default
75


5.08
 
Ownership of Property; Liens
75


5.09
 
Environmental Compliance
75


5.10
 
Insurance
75


5.11
 
Taxes
75


5.12
 
ERISA Compliance
76


5.13
 
Subsidiaries; Equity Interests
76


5.14
 
Margin Regulations; Investment Company Act
77


5.15
 
Disclosure
77


5.16
 
Compliance with Laws
77


5.17
 
Intellectual Property; Licenses, Etc
77


5.18
 
OFAC
78








ii    



--------------------------------------------------------------------------------




ARTICLE VI.
AFFIRMATIVE COVENANTS
6.01
 
Financial Statements
78


6.02
 
Certificates; Other Information
79


6.03
 
Notices
80


6.04
 
Payment of Obligations
81


6.05
 
Preservation of Existence, Etc
81


6.06
 
Maintenance of Properties
81


6.07
 
Maintenance of Insurance
81


6.08
 
Compliance with Laws
82


6.09
 
Books and Records
82


6.10
 
Inspection Rights
82


6.11
 
Use of Proceeds
82



ARTICLE VII.
NEGATIVE COVENANTS
7.01
 
Liens
82


7.02
 
Indebtedness
83


7.03
 
Fundamental Changes; Dispositions
84


7.04
 
Change in Nature of Business
85


7.05
 
Transactions with Affiliates
85


7.06
 
Consolidated Fixed Charge Coverage Ratio
85


7.07
 
Burdensome Agreements
85



ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
8.01
 
Events of Default
85


8.02
 
Remedies Upon Event of Default
87


8.03
 
Application of Funds
88



ARTICLE IX.
ADMINISTRATIVE AGENT
9.01
 
Appointment and Authority
89


9.02
 
Rights as a Lender
89


9.03
 
Exculpatory Provisions
89


9.04
 
Reliance by Administrative Agent
90


9.05
 
Delegation of Duties
91




iii    



--------------------------------------------------------------------------------




9.06
 
Resignation of Administrative Agent
91


9.07
 
Non-Reliance on Administrative Agent and Other Lenders
92


9.08
 
No Other Duties, Etc
93


9.09
 
Administrative Agent May File Proofs of Claim
93



ARTICLE X.
MISCELLANEOUS
10.01
 
Amendments, Etc
94


10.02
 
Notices; Effectiveness; Electronic Communication
95


10.03
 
No Waiver; Cumulative Remedies; Enforcement
97


10.04
 
Expenses; Indemnity; Damage Waiver
98


10.05
 
Payments Set Aside
100


10.06
 
Successors and Assigns
100


10.07
 
Treatment of Certain Information; Confidentiality
104


10.08
 
Right of Setoff
105


10.09
 
Interest Rate Limitation
106


10.10
 
Counterparts; Integration; Effectiveness
106


10.11
 
Survival of Representations and Warranties
106


10.12
 
Severability
107


10.13
 
Replacement of Lenders
107


10.14
 
Governing Law; Jurisdiction; Etc
108


10.15
 
Waiver of Jury Trial
109


10.16
 
USA PATRIOT Act Notice
109


10.17
 
Judgment Currency
109


10.18
 
No Advisory or Fiduciary Responsibility
110





SIGNATURES
S-1






iv    



--------------------------------------------------------------------------------




SCHEDULES
1.01(e)        Existing Letters of Credit
1.01(m)    Mandatory Cost Formulae
2.01        Commitments and Applicable Percentages
5.05        Supplement to Interim Financial Statements
5.06        Litigation
5.13        Subsidiaries and Other Equity Investments
7.01        Existing Liens
7.02        Existing Indebtedness
10.02        Administrative Agent’s Office; Certain Addresses for Notices






EXHIBITS
Form of
A        Committed Loan Notice
B-1        Bid Request
B-2        Competitive Bid
C        Swing Line Loan Notice
D        Note
E        Compliance Certificate
F        Assignment and Assumption
G        Opinion Matters
H        U.S. Tax Compliance Certificates





v    



--------------------------------------------------------------------------------




CREDIT AGREEMENT
This CREDIT AGREEMENT (this “Agreement”) is entered into as of February 5, 2013,
among STARBUCKS CORPORATION, a Washington corporation (the “Company”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.
The Company has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I.DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms will have
the meanings set forth below:
“Absolute Rate” means a fixed rate of interest expressed in multiples of 1/100th
of one basis point.
“Absolute Rate Loan” means a Bid Loan that bears interest at a rate determined
with reference to an Absolute Rate. Absolute Rate Loans may be denominated in US
Dollars or in an Alternative Currency.
“Additional Commitment Lender” has the meaning specified in Section 2.18(d).
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement.

1    



--------------------------------------------------------------------------------




“Alternative Currency” means each of Australian Dollar, Canadian Dollar, Euro,
Hong Kong Dollar, Pound Sterling, Singapore Dollar, Swiss Franc, Yen and each
other currency (other than US Dollars) that is approved in accordance with
Section 1.05.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in US Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with US Dollars.
“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and the US Dollar Equivalent of $375,000,000. The
Alternative Currency Sublimit is part of, and not in addition to, the Aggregate
Commitments. Loans denominated in an Alternative Currency may only be
Eurocurrency Rate Loans or Absolute Rate Loans.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.17. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender will be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Fixed Charge Coverage Ratio and the Debt Rating as
set forth below:
Applicable Rate
Pricing
Level
Fixed Charge Coverage Ratio
Debt Ratings
S&P/Moody’s
Facility Fee
Eurocurrency Rate Loans + Letter of Credit Fee
Base Rate Loans
I
Greater than or equal to 4.50x
> A+ / A1
0.060%
0.690%
0.000%
II
Greater than or equal to 4.25x but less than 4.50x
A / A2
0.080%
0.795%
0.000%
III
Greater than or equal to 4.00x but less than 4.25x
A-/ A3
0.100%
0.900%
0.000%
IV
Greater than or equal to 3.50x but less than 4.00x
BBB+ / Baa1
0.125%
1.000%
0.000%
V
Greater than or equal to 3.00x but less than 3.50x
BBB- / Baa2
0.175%
1.075%
0.075%
VI
Less than 3.00x
< BBB- / Baa3
0.200%
1.300%
0.300%


2    



--------------------------------------------------------------------------------




Initially, the Applicable Rate will be determined based upon the Consolidated
Fixed Charge Coverage Ratio as specified in the certificate delivered pursuant
to Section 4.01(a)(vii). If, as of any date of determination, the Consolidated
Fixed Charge Coverage Ratio corresponds to a Pricing Level different than that
Pricing Level corresponding to the Debt Rating issued at the time of calculation
of such ratio, then the lower of such two Pricing Levels (with Pricing Level I
being the lowest and the Pricing Level VI being the highest) will apply, unless
there is a split of more than one level in corresponding Pricing Levels, in
which case the Pricing Level that is one level higher than the lower Pricing
Level will apply. Thereafter, each change in the Applicable Rate resulting from
a publicly announced change in the Debt Rating will be effective during the
period commencing on the date of the public announcement thereof and ending on
the date immediately preceding the effective date of the next such change, and
any change in the Applicable Rate resulting from a change in the Consolidated
Fixed Charge Coverage Ratio will become effective as of the first Business Day
after the date on which such Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level VI will
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered. In the event that a Debt Rating
has not been issued as of any date of determination, the Pricing Level
corresponding to the Consolidated Fixed Charge Coverage Ratio as of such date of
determination shall apply. In the event that only one Debt Rating has been
issued as of any date of determination, that Debt Rating shall apply.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means MLPF&S, WFS and CGMI, in their capacities as joint lead
arrangers and joint book managers.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

3    



--------------------------------------------------------------------------------




“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended September 30, 2012,
and the related consolidated statements of income or operations and cash flows
for such fiscal year of the Company and its Subsidiaries, including the notes
thereto.
“Australian Dollars” or “AUS $” means the lawful currency of Australia.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.07, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America will take effect at the opening of business on the
day specified in the public announcement of such change, which date will not be
earlier than the date of the public announcement.
“Base Rate Bid Loan” means a Bid Loan that is a Base Rate Loan.
“Base Rate Bid Margin” means the margin above or below the Base Rate to be added
to or subtracted from the Base Rate, which margin shall be expressed in
multiples of 1/100 of one basis point.
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate,
including both Base Rate Bid Loans and Base Rate Committed Loans. All Base Rate
Loans will be denominated in US Dollars.
“Bid Borrowing” means a borrowing consisting of simultaneous Bid Loans of the
same Type from each of the Lenders whose offer to make one or more Bid Loans as
part of such borrowing has been accepted under the auction bidding procedures
described in Section 2.03.
“Bid Loan” has the meaning specified in Section 2.03(a).

4    



--------------------------------------------------------------------------------




“Bid Loan Lender” means, in respect of any Bid Loan, the Lender making such Bid
Loan to the Company.
“Bid Request” means a written request for one or more Bid Loans substantially in
the form of Exhibit B-1.
“BofA Fee Letter” means the letter agreement, dated January 14, 2013, among the
Company, Bank of America and MLPF&S.
“Borrowing” means a Committed Borrowing, a Bid Borrowing or a Swing Line
Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in US Dollars is located and:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in US Dollars or as to any Base Rate Loan, any fundings,
disbursements, settlements and payments in US Dollars in respect of any such
Eurocurrency Rate Loan, or any other dealings in US Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
any such day on which dealings in deposits in US Dollars are conducted by and
between banks in the London interbank eurodollar market;
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan or Bid Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan
or Bid Loan, or any other dealings in Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan or Bid Loan, means a
TARGET Day;
(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan or Bid Loan denominated in a currency other than US Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than US Dollars or Euro in respect of a
Eurocurrency Rate Loan or Bid Loan denominated in a currency other than US
Dollars or Euro, or any other dealings in any currency other than US Dollars or
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan or Bid Loan (other than any interest rate settings),
means any such day on which banks are open for foreign exchange business in the
principal financial center of the country of such currency.
“Canadian Dollars” or “CAN $” means the lawful currency of Canada.

5    



--------------------------------------------------------------------------------




“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or the Swing
Line Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“CGMI” means Citigroup Global Markets Inc. and its successors.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group will be deemed to
have “beneficial ownership” of all securities that such person or group has the
right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the equity securities of the Company entitled to
vote for members of the board of directors or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or
(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Company cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the

6    



--------------------------------------------------------------------------------




case of both clause (ii) and clause (iii), any individual whose initial
nomination for, or assumption of office as, a member of that board or equivalent
governing body occurs as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors by any
person or group other than a solicitation for the election of one or more
directors by or on behalf of the board of directors).
“Citi Fee Letter” means the letter agreement, dated January 14, 2013, among the
Company and CGMI.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Company pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the US
Dollar Equivalent amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.
“Committed Loan” has the meaning specified in Section 2.01.
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
will be substantially in the form of Exhibit A.
“Company” has the meaning specified in the introductory paragraph hereto.
“Company Materials” has the meaning specified in Section 6.02.
“Competitive Bid” means a written offer by a Lender to make one or more Bid
Loans, substantially in the form of Exhibit B-2, duly completed and signed by a
Lender.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

7    



--------------------------------------------------------------------------------




“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income taxes payable by
the Company and its Subsidiaries excluding any tax credits for such period,
(iii) depreciation and amortization expense, (iv) fees, charges, reserves, costs
or expenses related to litigation, restructuring, severance activities,
discontinued operations, casualty events and financing, acquisition or
divestiture activities; provided, that the total cash amount of such items shall
not exceed $250,000,000 in the aggregate, and (v) other expenses of the Company
and its Subsidiaries reducing such Consolidated Net Income that do not represent
a cash item in such period or any future period and minus (b) the following to
the extent included in calculating such Consolidated Net Income: (i) federal,
state, local and foreign income tax credits of the Company and its Subsidiaries
for such period and (ii) non-recurring gains increasing Consolidated Net Income
(or reducing net loss) that do not represent cash items for such period or any
future period.
“Consolidated Fixed Charge Coverage Ratio” means, as of the end of any fiscal
quarter, for the four fiscal quarters ending on such date, for the Company and
its Subsidiaries on a consolidated basis, the ratio of (a) the sum of (i)
Consolidated EBITDA during such period plus (ii) Operating Lease and Rental
Expense during such period to (b) the sum of (x) Consolidated Interest Charges
during such period plus, without duplication, (y) Operating Lease and Rental
Expense during such period.
“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Company and its Subsidiaries with respect to such
period under capital leases that is treated as interest in accordance with GAAP.
“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary gains but including extraordinary losses)
for that period.
“Consolidated Total Assets” means, as of the date of determination, the total
assets of the Company and its Subsidiaries which would be shown as assets on a
consolidated balance sheet of the Company as of such time prepared in accordance
with GAAP.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

8    



--------------------------------------------------------------------------------




“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Company’s
non-credit-enhanced, senior unsecured long-term debt; provided that if a Debt
Rating is issued by each of the foregoing rating agencies, then the higher
(better) of such Debt Ratings will apply.
“Debt Securities” means any issuance of notes or other debt securities by the
Company from time to time.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate will be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to (i) fund
all or any portion of its Loans within three Business Days of the date such
Loans were required to be funded by it hereunder unless such Lender notifies the
Administrative Agent and the Company in writing that such failure is the result
of such Lender’s reasonable determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the Swing
Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within three Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and indicates that such position is based on such Lender’s reasonable
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Company,
to confirm in writing to the Administrative Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Company), or (d) has, or has a direct or indirect parent company that has,

9    



--------------------------------------------------------------------------------




(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, the L/C Issuer and the Swing Line Lender, and
(ii) unless an Event of Default has occurred and is continuing, the Company
(provided that the Company will be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof) (each such approval not to be unreasonably withheld); provided that
notwithstanding the foregoing, “Eligible Assignee” will not include (x) the
Company or any of the Company’s Affiliates or Subsidiaries, (y) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (y), or (z) a natural person; and provided further, however, that an
Eligible Assignee will include only a Lender, an Affiliate of a Lender or
another Person, which, through its Lending Offices, is capable of lending the
applicable Alternative Currencies to the Company without the imposition of any
additional Indemnified Taxes.
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

10    



--------------------------------------------------------------------------------




“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any of its respective Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan or
Multiemployer Plan; (b) a withdrawal by the Company or any ERISA Affiliate from
a Pension Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by the Company or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the
PBGC to terminate a Pension Plan or Multiemployer Plan; (e) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon

11    



--------------------------------------------------------------------------------




the Company or any ERISA Affiliate; or (g) the determination that any Pension
Plan is considered an at-risk plan or a plan in endangered or critical status
within the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304
and 305 of ERISA.
“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurocurrency Bid Margin” means the margin above or below the Eurocurrency Rate
to be added to or subtracted from the Eurocurrency Rate, which margin shall be
expressed in multiples of 1/100th of one basis point.
“Eurocurrency Margin Bid Loan” means a Bid Loan that bears interest at a rate
based on clause (a) of the definition of “Eurocurrency Rate.”
“Eurocurrency Rate” means:
(a)    for any Interest Period with respect to a Eurocurrency Rate Loan, the
rate per annum equal to (i) the British Bankers’ Association LIBOR Rate or the
successor thereto if the British Bankers’ Association is no longer making a
LIBOR rate available (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, or (ii) if such
rate referenced in the preceding clause (i) is not available at such time for
any reason, then the “Eurocurrency Rate” for such Interest Period will be the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in the relevant currency for delivery on the first day of such Interest
Period in Same Day Funds in the approximate amount of the Eurocurrency Rate Loan
being made, continued or converted by Bank of America and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch (or
other Bank of America branch or Affiliate) to major banks in the London or other
offshore interbank market for such currency at their request at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

12    



--------------------------------------------------------------------------------




“Eurocurrency Rate Committed Loan” means a Committed Loan that bears interest at
a rate based on clause (a) of the definition of “Eurocurrency Rate.” All
Committed Loans denominated in an Alternative Currency must be Eurocurrency Rate
Committed Loans.
“Eurocurrency Rate Loan” means a Eurocurrency Rate Committed Loan or a
Eurocurrency Margin Bid Loan. Eurocurrency Rate Loans may be denominated in US
Dollars or in an Alternative Currency.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (x) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 10.13) or (y) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Existing Credit Agreement” means that certain Credit Agreement dated as of
November 17, 2010 (as amended) among the Company, Bank of America, as
administrative agent, and the lenders party thereto.
“Existing Letters of Credit” means the Letters of Credit set forth on Schedule
1.01(e).
“Existing Maturity Date” has the meaning specified in Section 2.18(a).
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal

13    



--------------------------------------------------------------------------------




Funds Rate for such day will be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day will be the average rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.
“Fee Letters” means each of the BofA Fee Letter, the Wells Fargo Fee Letter and
the Citi Fee Letter, collectively, the “Fee Letters.”
“Foreign Lender” means, with respect to the Company, any Lender that is
organized under the laws of a jurisdiction other than that in which the Company
is resident for tax purposes (including such a Lender when acting in the
capacity of the L/C Issuer). For purposes of this definition, the United States,
each State thereof and the District of Columbia will be deemed to constitute a
single jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or

14    



--------------------------------------------------------------------------------




lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other obligation of the payment or
performance of such Indebtedness or other obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
or (b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee will be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hong Kong Dollars” or “HK $” means the lawful currency of Hong Kong.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 90 days after the date
on which such trade account payable was created);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness will have been assumed by such Person or is limited in
recourse;

15    



--------------------------------------------------------------------------------




(f)    capital leases and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person will include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date will be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date will be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of the Company under any Loan
Document, and (b) to the extent not otherwise included in clause (a), Other
Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Indenture” means any indenture, note purchase agreement, credit agreement, loan
agreement or similar financing agreement between the Company and the trustee,
agent, note purchaser or similar financier named therein or party thereto,
entered into in connection with the issuance of any Debt Securities, as the same
may be amended, modified, restated or otherwise supplemented from time to time.
“Information” has the meaning specified in Section 10.07.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period will also be Interest Payment Dates;
and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Committed Loan
Notice or Bid Request, as the case may be; and (b) as to each Absolute Rate Loan
and each Base Rate Bid Loan, a period of not less than 14 days and not more than
180 days as selected by the Company in its Bid Request; provided that:

16    



--------------------------------------------------------------------------------




(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;
(ii)    any Interest Period pertaining to a Eurocurrency Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(iii)    no Interest Period will extend beyond the Maturity Date.
“IP Rights” has the meaning specified in Section 5.17.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances will be denominated in US Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings will be denominated in
US Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

17    



--------------------------------------------------------------------------------




“L/C Obligations” means, as of any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit will be determined in accordance with Section
1.08. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit will be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.
“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit. Letters of Credit may be issued in US
Dollars or in an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.04(h).
“Letter of Credit Sublimit” means an amount equal to the US Dollar Equivalent of
$150,000,000. The Letter of Credit Sublimit is part of, and not in addition to,
the Aggregate Commitments.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Company under Article II
in the form of a Committed Loan, a Bid Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.16 and the Fee Letters.
“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(m).

18    



--------------------------------------------------------------------------------




“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Company or the
Company and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of the Company to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against the Company of any Loan
Document to which it is a party.
“Material Subsidiary” means each Subsidiary of the Company that meets any of the
following tests: (a) its assets equal or exceed 5% of Consolidated Total Assets
of the Company and its Subsidiaries, or (b) its revenues equal or exceed 5% of
the total revenues of the Company and its Subsidiaries on a consolidated basis;
provided that (i) if the Subsidiaries that meet either of the tests in (a) or
(b), when combined with revenues generated or assets owned directly by the
Company (excluding any assets or revenues located or generated at the Subsidiary
level), aggregate less than 75% of the Consolidated Total Assets or total
revenues of the Company and its Subsidiaries on a consolidated basis, the
Company shall identify additional Subsidiaries to constitute Material
Subsidiaries until such threshold is met, and (ii) once a Subsidiary is deemed a
Material Subsidiary, whether by virtue of the tests in (a) and (b) above, or as
a result of appointment pursuant to part (i) of this proviso, such Subsidiary
shall continue to constitute a Material Subsidiary throughout the term of this
Agreement.
“Maturity Date” means the later of (a) February 5, 2018 and (b) if maturity is
extended pursuant to Section 2.18 such extended maturity date as determined
pursuant to such Section; provided, however, that if such date is not a Business
Day, the Maturity Date shall be the next preceding Business Day.
“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, successor by
merger to Banc of America Securities LLC, and its successors.
“Modification Date” has the meaning specified in Section 2.18(a).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.
“Non-Extending Lender” has the meaning specified in Section 2.18(b).
“Note” means a promissory note made by the Company in favor of a Lender
evidencing Loans made by such Lender to the Company, substantially in the form
of Exhibit D.
“Notice Date” has the meaning specified in Section 2.18(a).

19    



--------------------------------------------------------------------------------




“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Company arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Company of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Operating Lease and Rental Expense” means, for any period, all operating lease
expense and all other rental expense incurred by the Company and its
Subsidiaries during such period but shall exclude lease termination expenses and
lease exit costs (whether accounted for as restructuring costs, lease expense or
otherwise) incurred during such period.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction); (b)
with respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
US Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Committed Loans occurring on such date; (ii) with respect to Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Swing Line
Loans occurring on such date; (iii) with respect to Bid Loans on any date, the
US Dollar Equivalent of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or

20    



--------------------------------------------------------------------------------




repayments of such Bid Loans occurring on such date; and (iv) with respect to
any L/C Obligations on any date, the US Dollar Equivalent of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Company of Unreimbursed Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in US Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight
rate determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
“Participant” has the meaning specified in Section 10.06(e).
“Participant Register” has the meaning specified in Section 10.06(d).
“Participating Member State” means each state so described in any EMU
Legislation.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Company or, with respect to any such plan that
is subject to the Pension Funding Rules or Title IV of ERISA, the Company or any
ERISA Affiliate.

21    



--------------------------------------------------------------------------------




“Platform” has the meaning specified in Section 6.02.
“Pound Sterling” and “£” mean the lawful currency of the United Kingdom.
“Public Lender” has the meaning specified in Section 6.02.
“Recipient” means the Administrative Agent, any Lender and the L/C Issuer.
“Register” has the meaning specified in Section 10.06(d).
“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and will be independent of the Company as prescribed by the Securities
Laws.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
a Bid Loan, a Bid Request, (c) with respect to an L/C Credit Extension, a Letter
of Credit Application, and (d) with respect to a Swing Line Loan, a Swing Line
Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender will be excluded for
purposes of making a determination of Required Lenders.
“Response Deadline” has the meaning specified in Section 2.18(b).
“Responsible Officer” means the president and chief executive officer, executive
vice president and chief financial officer, senior vice president, Finance, or
the vice president and treasurer of the Company. Any document delivered
hereunder that is signed by a Responsible Officer of the Company will be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Company and such Responsible
Officer will be conclusively presumed to have acted on behalf of the Company.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or

22    



--------------------------------------------------------------------------------




termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s shareholders, partners or members (or the
equivalent Person thereof).
“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent will determine or the Required
Lenders will require; and (b) with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by the L/C Issuer under
any Letter of Credit denominated in an Alternative Currency, (iv) in the case of
the Existing Letters of Credit, the Closing Date, and (v) such additional dates
as the Administrative Agent or the L/C Issuer will determine or the Required
Lenders will require.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Same Day Funds” means (a) with respect to disbursements and payments in US
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, the Sarbanes-Oxley Act of 2002 and the applicable accounting and
auditing principles, rules, standards and practices promulgated, approved or
incorporated by the SEC or the Public Company Accounting Oversight Board, as
each of the foregoing may be amended and in effect on any applicable date
hereunder.
“Singapore Dollars” or “SNG $” means the lawful currency of Singapore.
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange

23    



--------------------------------------------------------------------------------




trading office at approximately 10:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
the Administrative Agent or the L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or the L/C
Issuer if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” will refer to a Subsidiary or Subsidiaries of
the Company.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender) or any third party in the business of determining such values acceptable
to the Administrative Agent.
“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.05.

24    



--------------------------------------------------------------------------------




“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.05(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, will be substantially in the form of
Exhibit C.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
“Swiss Franc” or “CHF” means the lawful currency of Switzerland.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Type” means (a) with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan, and (b) with respect to a Bid Loan, its
character as an Absolute Rate Loan, a Eurocurrency Margin Bid Loan or a Base
Rate Bid Loan.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).

25    



--------------------------------------------------------------------------------




“US Dollar” and “$” mean lawful money of the United States.
“US Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in US Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in US
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of US Dollars with such
Alternative Currency.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“Wells Fargo” means Wells Fargo Bank, N.A. and its successors.
“Wells Fargo Fee Letter” means the letter agreement, dated January 14, 2013,
among the Company, Wells Fargo and WFS.
“WFS” means Wells Fargo Securities, LLC and its successors.
“Yen” and “¥” mean the lawful currency of Japan.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein will apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
will include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” will be deemed to be followed by the
phrase “without limitation.” The word “will” will be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) will be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person will be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, will be
construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules will be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law will include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation will, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” will
be construed to have the same meaning and effect and to refer to any and all

26    



--------------------------------------------------------------------------------




tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and will not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein will be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement will be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Company and its Subsidiaries will be deemed to be carried at
100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 on financial liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP or any changes in
accounting principles or practices from those used in the preparation of the
financial statements are hereafter occasioned by the promulgation of rules,
regulations, pronouncements and opinions by or required by the Financial
Accounting Standards Board or the American Institute of Certified Public
Accountants (or any successor thereto or agencies with similar functions), which
results in a material change in the method of accounting in the financial
statements required to be furnished to the Administrative Agent hereunder or in
the calculation of financial covenants, standards or terms contained in this
Agreement, and either the Company or the Required Lenders will so request, the
Administrative Agent, the Lenders and the Company will negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement will continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company will provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement notwithstanding any change in GAAP
relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.
1.04    Exchange Rates; Currency Equivalents. (a) The Administrative Agent or
the L/C Issuer, as applicable, will determine the Spot Rates as of each
Revaluation Date to be used for calculating US Dollar Equivalent amounts of
Credit Extensions and Outstanding Amounts denominated in Alternative Currencies.
Such Spot Rates will become effective as of such Revaluation Date and will be
the Spot Rates employed in converting any amounts between the applicable
currencies until the next

27    



--------------------------------------------------------------------------------




Revaluation Date to occur. Except for purposes of financial statements delivered
by the Company hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
US Dollars) for purposes of the Loan Documents will be such US Dollar Equivalent
amount as so determined by the Administrative Agent or the L/C Issuer, as
applicable.
(b)    Wherever in this Agreement in connection with a Committed Borrowing or a
Bid Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate
Loan or the issuance, amendment or extension of a Letter of Credit, an amount,
such as a required minimum or multiple amount, is expressed in US Dollars, but
such Committed Borrowing, Bid Borrowing, Eurocurrency Rate Loan or Letter of
Credit is denominated in an Alternative Currency, such amount will be the
relevant Alternative Currency Equivalent of such US Dollar amount (rounded to
the nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the L/C Issuer, as the
case may be.
1.05    Additional Alternative Currencies. (a) The Company may from time to time
request that Eurocurrency Rate Loans or Absolute Rate Loans be made and/or
Letters of Credit be issued in a currency other than those specifically listed
in the definition of “Alternative Currency;” provided that such requested
currency is a lawful currency (other than US Dollars) that is readily available
and freely transferable and convertible into US Dollars. In the case of any such
request with respect to the making of Eurocurrency Rate Loans, such request will
be subject to the approval of the Administrative Agent and the Lenders; in the
case of any such request with respect to the making of Bid Loans, such request
will be subject to the approval of the Administrative Agent and will be deemed
acceptable to any Lender submitting a Competitive Bid in connection with such
Bid Loan; and in the case of any such request with respect to the issuance of
Letters of Credit, such request will be subject to the approval of the
Administrative Agent and the L/C Issuer.
(b)    Any such request will be made to the Administrative Agent not later than
10:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuer, in
its or their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent will promptly notify each
Lender thereof; and in the case of any such request pertaining to Letters of
Credit, the Administrative Agent will promptly notify the L/C Issuer thereof.
Any such request pertaining to a particular Bid Loan must be set forth in the
corresponding Bid Request following approval thereof by the Administrative
Agent. Each Lender (in the case of any such request pertaining to Eurocurrency
Rate Loans) or the L/C Issuer (in the case of a request pertaining to Letters of
Credit) will notify the Administrative Agent, not later than 10:00 a.m., ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans or the issuance of Letters
of Credit, as the case may be, in such requested currency.
(c)    Any failure by a Lender or the L/C Issuer, as the case may be, to respond
to such request within the time period specified in the preceding sentence will
be deemed to be a refusal by such Lender or the L/C Issuer, as the case may be,
to permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued
in such requested currency. If the Administrative Agent and all the Lenders
consent to

28    



--------------------------------------------------------------------------------




making Eurocurrency Rate Loans in such requested currency, the Administrative
Agent will so notify the Company and such currency will thereupon be deemed for
all purposes to be an Alternative Currency hereunder for purposes of any
Committed Borrowings of Eurocurrency Rate Loans; if the Administrative Agent
consents to making Bid Loans in such requested currency, the Administrative
Agent shall so notify the Company and such currency will thereupon be deemed for
all purposes to be an Alternative Currency hereunder for purposes of any Bid
Borrowing of Absolute Rate Loans or Eurocurrency Margin Bid Loans; and if the
Administrative Agent and the L/C Issuer consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent will so notify the
Company and such currency will thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances.
If the Administrative Agent will fail to obtain consent to any request for an
additional currency under this Section 1.05, the Administrative Agent will
promptly so notify the Company.
1.06    Change of Currency. (a) Each obligation of the Company to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof will be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency will be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis will be replaced by such convention or practice with effect
from the date on which such member state adopts the Euro as its lawful currency;
provided that if any Committed Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement will take effect,
with respect to such Committed Borrowing, at the end of the then current
Interest Period.
(b)    Each provision of this Agreement will be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement also will be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
1.07    Times of Day. Unless otherwise specified, all references herein to times
of day will be references to Pacific time (daylight or standard, as applicable).
1.08    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time will be deemed to be the US Dollar Equivalent
of the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit will
be deemed to be the US Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

29    



--------------------------------------------------------------------------------




1.09    Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
ARTICLE II.    
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Company in US Dollars or in one or more Alternative Currencies from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Committed
Borrowing, (i) the Total Outstandings will not exceed the Aggregate Commitments,
(ii) the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans will not exceed such Lender’s Commitment, and (iii) the
aggregate Outstanding Amount of all Committed Loans, all Bid Loans and all
Letters of Credit denominated in Alternative Currencies will not exceed the
Alternative Currency Sublimit. Within the limits of each Lender’s Commitment,
and subject to the other terms and conditions hereof, the Company may borrow
under this Section 2.01, prepay under Section 2.06, and reborrow under this
Section 2.01. Committed Loans may be Base Rate Loans or Eurocurrency Rate Loans,
as further provided herein.
2.02    Borrowings, Conversions and Continuations of Committed Loans.
(a)    Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurocurrency Rate Committed Loans
will be made upon the Company’s irrevocable notice to the Administrative Agent,
which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 10:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Committed Loans denominated in US Dollars or of any conversion
of Eurocurrency Rate Committed Loans denominated in US Dollars to Base Rate
Committed Loans, (ii) four Business Days (or five Business Days in the case of a
Special Notice Currency) prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Committed Loans denominated in Alternative
Currencies, and (iii) on the requested date of any Borrowing of Base Rate
Committed Loans; provided, however, that if the Company wishes to request
Eurocurrency Rate Committed Loans having an Interest Period other than one, two,
three or six months in duration as provided in the definition of “Interest
Period”, the applicable notice must be received by the Administrative Agent not
later than 10:00 a.m. (i) four Business Days prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Committed Loans
denominated in US Dollars, or (ii) five Business Days (or six Business days in
the case of a Special Notice Currency) prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Committed Loans
denominated in Alternative Currencies, whereupon the Administrative Agent will
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than 10:00

30    



--------------------------------------------------------------------------------




a.m., (i) three Business Days before the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Committed Loans denominated in
US Dollars, or (ii) four Business Days (or five Business days in the case of a
Special Notice Currency) prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Committed Loans denominated in
Alternative Currencies, the Administrative Agent will notify the Company (which
notice may be by telephone) whether or not the requested Interest Period has
been consented to by all the Lenders. Each telephonic notice by the Company
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Company. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Committed Loans will be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.04(c) and 2.05(c), each Committed
Borrowing of or conversion to Base Rate Committed Loans will be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Each
Committed Loan Notice (whether telephonic or written) will specify (i) whether
the Company is requesting a Committed Borrowing, a conversion of Committed Loans
from one Type to the other, or a continuation of Eurocurrency Rate Committed
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which will be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, converted or continued, (iv) the Type of
Committed Loans to be borrowed or to which existing Committed Loans are to be
converted, (v) if applicable, the duration of the Interest Period with respect
thereto and (vi) the currency of the Committed Loans to be borrowed. If the
Company fails to specify a currency in a Committed Loan Notice requesting a
Borrowing, then the Committed Loans so requested will be made in US Dollars. If
the Company fails to specify a Type of Committed Loan in a Committed Loan
Notice, then the applicable Committed Loans will be made as Base Rate Loans. If
the Company fails to give timely notice requesting a conversion or continuation
of a Eurocurrency Rate Committed Loan, such Eurocurrency Rate Committed Loan
will be continued with an Interest Period of one month and in its original
currency. If the Company requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Committed Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. No Committed Loan may be converted into or
continued as a Committed Loan denominated in a different currency, but instead
must be prepaid in the original currency of such Committed Loan and reborrowed
in the other currency.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
will promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Company, the Administrative Agent
will notify each Lender of the details of any continuation of Committed Loans
denominated in a currency other than US Dollars, in each case as described in
the preceding subsection. In the case of a Committed Borrowing, each Lender will
make the amount of its Committed Loan available to the Administrative Agent in
Same Day Funds at the Administrative Agent’s Office for the applicable currency
not later than 12:00 p.m., in the case of any Committed Loan denominated in US
Dollars, and not later than the Applicable Time specified by the Administrative
Agent in the case of any Committed Loan in an Alternative Currency, in each case
on the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent will make all funds so received available to the Company in
like and same day funds as received by the Administrative Agent either by
(i) crediting the account of such Company on the books of Bank of

31    



--------------------------------------------------------------------------------




America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Company; provided, however, that if, on the
date the Committed Loan Notice with respect to such Borrowing denominated in US
Dollars is given by the Company, there are L/C Borrowings outstanding, then the
proceeds of such Borrowing, first, will be applied to the payment in full of any
such L/C Borrowings, and, second, will be made available to the Company as
provided above.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Committed Loan
may be continued or converted only on the last day of an Interest Period for
such Eurocurrency Rate Committed Loan. During the existence of a Default, no
Loans may be requested as, converted to or continued as Eurocurrency Rate
Committed Loans (whether in US Dollars or any Alternative Currency) without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the then outstanding Eurocurrency Rate Committed Loans denominated in an
Alternative Currency be prepaid, or redenominated into US Dollars in the amount
of the US Dollar Equivalent thereof, on the last day of the then current
Interest Period with respect thereto.
(d)    The Administrative Agent will promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Committed Loans upon determination of such interest rate. At any time that Base
Rate Loans are outstanding, the Administrative Agent will notify the Company and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
(e)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there will not be more than ten Interest Periods in
effect with respect to Committed Loans.
2.03    Bid Loans.
(a)    General. Subject to the terms and conditions set forth herein, each
Lender agrees that the Company may from time to time request the Lenders to
submit offers to make loans (each such loan, a “Bid Loan”) to the Company prior
to the Maturity Date pursuant to this Section 2.03; provided, however, that
after giving effect to any Bid Borrowing, (i) the Total Outstandings shall not
exceed the Aggregate Commitments, and (ii) as to any Bid Borrowing made in an
Alternative Currency, the aggregate Outstanding Amount of all Bid Loans, all
Committed Loans and all Letters of Credit denominated in Alternative Currencies
will not exceed the Alternative Currency Sublimit. There shall not be more than
ten different Interest Periods in effect with respect to Bid Loans at any time.

32    



--------------------------------------------------------------------------------




(b)    Requesting Competitive Bids. The Company may request the submission of
Competitive Bids by delivering a Bid Request to the Administrative Agent not
later than 10:00 a.m. (i) one Business Day prior to the requested date of any
Bid Borrowing that is to consist of Absolute Rate Loans in US Dollars or Base
Rate Bid Loans, (ii) four Business Days prior to the requested date of any Bid
Borrowing that is to consist of Eurocurrency Margin Bid Loans in US Dollars, or
(iii) five Business Days prior to the requested date of any Bid Borrowing in an
Alternative Currency (or six Business Days in the case of any Special Notice
Currency). Each Bid Request shall specify (i) the requested date of the Bid
Borrowing (which shall be a Business Day), (ii) the aggregate principal amount
of Bid Loans requested (which must be $5,000,000 or a whole multiple of
$1,000,000 in excess thereof, except at initial funding), (iii) the Type of Bid
Loans requested, (iv) the duration of the Interest Period with respect thereto,
and (v) whether such Bid Loan is to be advanced in an Alternative Currency and
identify such Alternative Currency, and shall be signed by a Responsible Officer
of the Company. No Bid Request shall contain a request for (i) more than one
Type of Bid Loan or (ii) Bid Loans having more than three different Interest
Periods. Bid Loans in an Alternative Currency may only be Absolute Rate Loans or
Eurocurrency Margin Bid Loans. Unless the Administrative Agent otherwise agrees
in its sole and absolute discretion, the Company may not submit a Bid Request if
it has submitted another Bid Request within the prior five Business Days.
(c)    Submitting Competitive Bids.
(i)    The Administrative Agent shall promptly notify each Lender of each Bid
Request received by it from the Company and the contents of such Bid Request.
(ii)    Each Lender may (but shall have no obligation to) submit a Competitive
Bid containing an offer to make one or more Bid Loans in response to such Bid
Request. Such Competitive Bid must be delivered to the Administrative Agent not
later than 8:30 a.m. (A) on the requested date of any Bid Borrowing that is to
consist of Absolute Rate Loans in US Dollars or Base Rate Bid Loans, (B) three
Business Days prior to the requested date of any Bid Borrowing that is to
consist of Eurocurrency Margin Bid Loans in US Dollars, and (C) four Business
Days prior to the requested date of any Bid Borrowing in an Alternative Currency
(or five Business Days in the case of any Special Notice Currency); provided,
however, that any Competitive Bid submitted by Bank of America in its capacity
as a Lender in response to any Bid Request must be submitted to the
Administrative Agent not later than 8:15 a.m. on the date on which Competitive
Bids are required to be delivered by the other Lenders in response to such Bid
Request. Each Competitive Bid shall specify (A) the proposed date of the Bid
Borrowing; (B) the principal amount of each Bid Loan for which such Competitive
Bid is being made, which principal amount (x) may be equal to, greater than or
less than the Commitment of the bidding Lender, (y) must be $5,000,000 or a
whole multiple of $1,000,000 in excess thereof, except at initial funding, and
(z) may not exceed the principal amount of Bid Loans for which Competitive Bids
were requested; (C) if the proposed Bid Borrowing is to consist of Absolute Rate
Bid Loans, the Absolute Rate offered for each such Bid Loan and the Interest
Period applicable thereto; (D) if the proposed Bid Borrowing is to consist of
Eurocurrency Margin Bid Loans, the Eurocurrency Bid Margin with respect to each
such Eurocurrency Margin Bid Loan and the Interest Period applicable thereto;
(E) if the proposed Bid Borrowing is to consist of Base Rate Bid Loans, the Base
Rate Bid Margin with respect to each such Base Rate Bid Loan and the

33    



--------------------------------------------------------------------------------




Interest Period applicable thereto; (F) that such bidding Lender may advance the
Bid Borrowing in the proposed Alternative Currency, if any, and (G) the identity
of the bidding Lender.
(iii)    Any Competitive Bid shall be disregarded if it (A) is received after
the applicable time specified in clause (ii) above, (B) is not substantially in
the form of a Competitive Bid as specified herein, (C) contains qualifying,
conditional or similar language, (D) proposes terms other than or in addition to
those set forth in the applicable Bid Request, or (E) is otherwise not
responsive to such Bid Request. Any Lender may correct a Competitive Bid
containing a manifest error by submitting a corrected Competitive Bid
(identified as such) not later than the applicable time required for submission
of Competitive Bids. Any such submission of a corrected Competitive Bid shall
constitute a revocation of the Competitive Bid that contained the manifest
error. The Administrative Agent may, but shall not be required to, notify any
Lender of any manifest error it detects in such Lender’s Competitive Bid.
(iv)    Subject only to the provisions of Sections 3.02, 3.03 and 4.02 and
clause (iii) above, each Competitive Bid shall be irrevocable.
(d)    Notice to the Company of Competitive Bids. Not later than 9:00 a.m. (i)
on the requested date of any Bid Borrowing that is to consist of Absolute Rate
Loans in US Dollars or Base Rate Bid Loans, (ii) three Business Days prior to
the requested date of any Bid Borrowing that is to consist of Eurocurrency
Margin Bid Loans in US Dollars, or (iii) four Business Days prior to the
requested date of any Bid Borrowing in an Alternative Currency (or five Business
Days in the case of any Special Notice Currency), the Administrative Agent shall
notify the Company of the identity of each Lender that has submitted a
Competitive Bid that complies with Section 2.03(c) and of the terms of the
offers contained in each such Competitive Bid.
(e)    Acceptance of Competitive Bids. Not later than 9:30 a.m. (i) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans in
US Dollars or Base Rate Bid Loans, and (ii) three Business Days prior to the
requested date of any Bid Borrowing that is to consist of Eurocurrency Margin
Bid Loans in US Dollars, or (iii) four Business Days prior to the requested date
of any Bid Borrowing in an Alternative Currency (or five Business Days in the
case of any Special Notice Currency), the Company shall notify the
Administrative Agent of its acceptance or rejection of the offers notified to it
pursuant to Section 2.03(d). The Company shall be under no obligation to accept
any Competitive Bid and may choose to reject all Competitive Bids. In the case
of acceptance, such notice shall specify the aggregate principal amount of
Competitive Bids for each Interest Period that is accepted. The Company may
accept any Competitive Bid in whole or in part; provided that:
(i)    the aggregate principal amount of each Bid Borrowing may not exceed the
applicable amount set forth in the related Bid Request;
(ii)    the principal amount of each Bid Loan must be $5,000,000 or a whole
multiple of $1,000,000 in excess thereof, except at initial funding;

34    



--------------------------------------------------------------------------------




(iii)    the acceptance of offers may be made only on the basis of ascending
Absolute Rates or Eurocurrency Bid Margins or Base Rate Bid Margins within each
Interest Period; and
(iv)    the Company may not accept any offer that is described in Section
2.03(c)(iii) or that otherwise fails to comply with the requirements hereof.
(f)    Procedure for Identical Bids. If two or more Lenders have submitted
Competitive Bids at the same Absolute Rate or Eurocurrency Bid Margin or Base
Rate Bid Margin, as the case may be, for the same Interest Period, and the
result of accepting all of such Competitive Bids in whole (together with any
other Competitive Bids at lower Absolute Rates or Eurocurrency Bid Margins or
Base Rate Bid Margins, as the case may be, accepted for such Interest Period in
conformity with the requirements of Section 2.03(e)(iii)) would be to cause the
aggregate outstanding principal amount of the applicable Bid Borrowing to exceed
the amount specified therefor in the related Bid Request, then, unless otherwise
agreed by the Company, the Administrative Agent and such Lenders, such
Competitive Bids shall be accepted as nearly as possible in proportion to the
amount offered by each such Lender in respect of such Interest Period, with such
accepted amounts being rounded to the nearest whole multiple of $1,000,000.
(g)    Notice to Lenders of Acceptance or Rejection of Bids. The Administrative
Agent shall promptly notify each Lender having submitted a Competitive Bid
whether or not its offer has been accepted and, if its offer has been accepted,
of the amount of the Bid Loan or Bid Loans to be made by it on the date of the
applicable Bid Borrowing. Any Competitive Bid or portion thereof that is not
accepted by the Company by the applicable time specified in Section 2.03(e)
shall be deemed rejected.
(h)    Notice of Eurocurrency Rate. If any Bid Borrowing is to consist of
Eurocurrency Margin Loans, the Administrative Agent shall determine the
Eurocurrency Rate for the relevant Interest Period, and promptly after making
such determination, shall notify the Company and the Lenders that will be
participating in such Bid Borrowing of such Eurocurrency Rate.
(i)    Funding of Bid Loans. Each Lender that has received notice pursuant to
Section 2.03(g) that all or a portion of its Competitive Bid has been accepted
by the Company shall make the amount of its Bid Loan(s) available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 11:00 a.m. on the date of the requested Bid
Borrowing. Upon satisfaction of the applicable conditions set forth in Section
4.02, the Administrative Agent shall make all funds so received available to the
Company in like and same day funds as received by the Administrative Agent.
(j)    Notice of Range of Bids. After each Competitive Bid auction pursuant to
this Section 2.03, the Administrative Agent shall notify each Lender that
submitted a Competitive Bid in such auction of the ranges of bids submitted
(without the bidder’s name) and accepted for each Bid Loan and the aggregate
amount of each Bid Borrowing.

35    



--------------------------------------------------------------------------------




2.04    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.04, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in US Dollars or in one or more Alternative Currencies for
the account of the Company, and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Lenders severally agree to participate
in Letters of Credit issued for the account of the Company and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Outstandings will not exceed the
Aggregate Commitments, (w) the Outstanding Amount of all Committed Loans, all
Bid Loans and all Letters of Credit denominated in Alternative Currencies will
not exceed the Alternative Currency Sublimit, (y) the aggregate Outstanding
Amount of the Committed Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans will not
exceed such Lender’s Commitment, and (z) the Outstanding Amount of the L/C
Obligations will not exceed the Letter of Credit Sublimit. Each request by the
Company for the issuance or amendment of a Letter of Credit will be deemed to be
a representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Company’s ability to obtain Letters of Credit will be fully revolving, and
accordingly the Company may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.
(ii)    The L/C Issuer will not issue any Letter of Credit, if:
(A)    subject to Section 2.04(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
(iii)    The L/C Issuer will not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
will by its terms purport to enjoin or restrain the L/C Issuer from issuing such
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer will prohibit, or request that
the L/C Issuer refrain from,

36    



--------------------------------------------------------------------------------




the issuance of letters of credit generally or such Letter of Credit in
particular or will impose upon the L/C Issuer with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the L/C Issuer
is not otherwise compensated hereunder) not in effect on the Closing Date, or
will impose upon the L/C Issuer any unreimbursed loss, cost or expense that was
not applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;
(B)    the issuance of such Letter of Credit would violate any one or more of
only those policies of the L/C Issuer that do not conflict with the express
terms of this Agreement;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is to be denominated in a currency other than US
Dollars or an Alternative Currency;
(D)    the L/C Issuer does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency; or
(E)    any Lender is at that time a Defaulting Lender, unless the Company Cash
Collateralizes the L/C Issuer’s actual or potential Fronting Exposure (after
giving effect to Section 2.17(a)(iv)) with respect to the Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other L/C Obligations as to which the L/C Issuer has
actual or potential Fronting Exposure, as it may elect in its sole discretion.
(iv)    The L/C Issuer will not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
(v)    The L/C Issuer will be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(vi)    The L/C Issuer will act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer will have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

37    



--------------------------------------------------------------------------------




(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit will be issued or amended, as the case may be, upon
the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application may be sent by telecopy, facsimile, United States
mail, overnight courier, electronic transmission using the system provided by
the L/C Issuer, personal delivery or any other means acceptable to the L/C
Issuer. Such Letter of Credit Application must be received by the L/C Issuer and
the Administrative Agent not later than 10:00 a.m. at least two Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
will specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which will be a Business Day);
(B) the amount and currency thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application will specify in form and detail satisfactory to the L/C Issuer (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which will be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may require. Additionally, the Company
will furnish to the L/C Issuer and the Administrative Agent such other documents
and information pertaining to such requested Letter of Credit issuance or
amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Company and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or the Company, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV will not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer will, on the requested date, issue a
Letter of Credit for the account of the Company or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Lender will be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.

38    



--------------------------------------------------------------------------------




(iii)    If the Company so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Company will not be required to make a specific
request to the L/C Issuer for any such extension. Once an Auto-Extension Letter
of Credit has been issued, the Lenders will be deemed to have authorized (but
may not require) the L/C Issuer to permit the extension of such Letter of Credit
at any time to an expiry date not later than the Letter of Credit Expiration
Date; provided, however, that the L/C Issuer will not permit any such extension
if (A) the L/C Issuer has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.04(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or (2)
from the Administrative Agent, any Lender or the Company that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer will notify the Company
and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Company will reimburse the L/C
Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its option)
will have specified in such notice that it will require reimbursement in US
Dollars, or (B) in the absence of any such requirement for reimbursement in US
Dollars, the Company will have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Company will reimburse the L/C Issuer
in US Dollars. In the case of any such reimbursement in US Dollars of a drawing
under a Letter of Credit denominated in an Alternative Currency, the L/C Issuer
will notify the Company of the US Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 10:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in US Dollars, or the Applicable Time on the date of any payment by the L/C
Issuer under a Letter of Credit to be reimbursed in an Alternative Currency
(each such date, an “Honor Date”), the Company will reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing and in the applicable currency. If the Company fails to so reimburse the
L/C

39    



--------------------------------------------------------------------------------




Issuer by such time, the Administrative Agent will promptly notify each Lender
of the Honor Date, the amount of the unreimbursed drawing (expressed in US
Dollars in the amount of the US Dollar Equivalent thereof in the case of a
Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Lender’s Applicable Percentage thereof. In such
event, the Company will be deemed to have requested a Committed Borrowing of
Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Committed Loan Notice).
Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.04(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation will not
affect the conclusiveness or binding effect of such notice.
(ii)    Each Lender will upon any notice pursuant to Section 2.04(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the L/C Issuer, in US Dollars, at the
Administrative Agent’s Office for US Dollar-denominated payments in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
12:00 noon on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.04(c)(iii), each Lender
that so makes funds available will be deemed to have made a Base Rate Committed
Loan to the Company in such amount. The Administrative Agent will remit the
funds so received to the L/C Issuer in US Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Company will be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing will be
due and payable on demand (together with interest) and will bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.04(c)(ii) will be deemed
payment in respect of its participation in such L/C Borrowing and will
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.04.
(iv)    Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.04(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount will be solely for the account of the L/C Issuer.
(v)    Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.04(c), will be absolute and unconditional and
will not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Company, any Subsidiary or any other Person for any

40    



--------------------------------------------------------------------------------




reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Committed
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Company of a Committed Loan Notice). No
such making of an L/C Advance will relieve or otherwise impair the obligation of
the Company to reimburse the L/C Issuer for the amount of any payment made by
the L/C Issuer under any Letter of Credit, together with interest as provided
herein.
(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer will be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by the L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
will be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.04(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Company or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in US Dollars and in the same funds as those received
by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender will
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause will survive the
payment in full of the Obligations and the termination of this Agreement.

41    



--------------------------------------------------------------------------------




(e)    Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing will be absolute, unconditional and irrevocable, and will be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Company or any waiver by the
L/C Issuer which does not in fact materially prejudice the Company;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;
(vii)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(viii)    any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally; or

42    



--------------------------------------------------------------------------------




(ix)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.
The Company will promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company will be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer will not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer will be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and will
not, preclude the Company’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer will be
liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.04(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Company may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to the Company, to the extent, but only
to the extent, of any direct, as opposed to special, punitive, consequential or
exemplary, damages suffered by the Company which the Company proves were caused
by the L/C Issuer's willful misconduct or gross negligence or the L/C Issuer's
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer will
not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. The L/C Issuer may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.
(g)    Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Company when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP will apply to
each Letter of Credit. Notwithstanding the foregoing,

43    



--------------------------------------------------------------------------------




the L/C Issuer shall not be responsible to the Company for, and the L/C Issuer’s
rights and remedies against the Company shall not be impaired by, any action or
inaction of the L/C Issuer required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where the L/C
Issuer or the beneficiary is located, the practice stated in the ISP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade – International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.
(h)    Letter of Credit Fees. The Company will pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, in
US Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate times the US Dollar Equivalent of the
daily amount available to be drawn under such Letter of Credit; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.04 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.17(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit will be determined in accordance with Section 1.08. Letter
of Credit Fees will be (i) computed on a quarterly basis in arrears and (ii) due
and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. If there is any change in the Applicable Rate during any
quarter, the daily amount available to be drawn under each Letter of Credit will
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect. Notwithstanding
anything to the contrary contained herein, while any Event of Default exists,
all Letter of Credit Fees will accrue at the Default Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Company will pay directly to the L/C Issuer for its own account, in
US Dollars, a fronting fee with respect to each Letter of Credit, at the rate
per annum specified in the BofA Fee Letter, computed on the US Dollar Equivalent
of the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears. Such fronting fee will be due and payable on the
tenth Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit will
be determined in accordance with Section 1.08. In addition, the Company will pay
directly to the L/C Issuer for its own account, in US Dollars, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

44    



--------------------------------------------------------------------------------




(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof will
control.
2.05    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.05, will make loans in US Dollars (each such loan, a
“Swing Line Loan”) to the Company from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that (x) after giving effect to any Swing Line Loan, (i) the
Total Outstandings will not exceed the Aggregate Commitments, and (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans will not exceed such Lender’s Commitment, (y) the Company will not
use the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan and (z) the Swing Line Lender shall not be under any obligation to make any
Swing Line Loan if it shall determine (which determination shall be conclusive
and binding absent manifest error) that it has, or by such Credit Extension will
have, Fronting Exposure. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Company may borrow under this Section 2.05,
prepay under Section 2.06, and reborrow under this Section 2.05. Each Swing Line
Loan will be a Base Rate Loan. Immediately upon the making of a Swing Line Loan,
each Lender will be deemed to, and hereby irrevocably and unconditionally agrees
to, purchase from the Swing Line Lender a risk participation in such Swing Line
Loan in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing will be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 12:00 noon on the
requested borrowing date, and will specify (i) the amount to be borrowed, which
will be a minimum of $500,000 or a whole multiple of $100,000 in excess thereof,
and (ii) the requested borrowing date, which will be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Company.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
1:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section 2.05(a),
or (B) that one or more of the applicable conditions specified in Article IV is
not then satisfied, then, subject to the terms and conditions hereof,

45    



--------------------------------------------------------------------------------




the Swing Line Lender will, not later than 2:00 p.m. on the borrowing date
specified in such Swing Line Loan Notice, make the amount of its Swing Line Loan
available to the Company.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Lender make a Base Rate
Committed Loan in an amount equal to such Lender's Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request will be made in
writing (which written request will be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender will furnish the Company with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Lender will make an amount equal to its Applicable Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
Same Day Funds (and the Administrative Agent may apply Cash Collateral available
with respect to the applicable Swing Line Loan) for the account of the Swing
Line Lender at the Administrative Agent’s Office for US Dollar-denominated
payments not later than 12:00 noon on the day specified in such Committed Loan
Notice, whereupon, subject to Section 2.05(c)(ii), each Lender that so makes
funds available will be deemed to have made a Base Rate Committed Loan to the
Company in such amount. The Administrative Agent will remit the funds so
received to the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.05(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein will
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.05(c)(i) will be deemed payment in respect of such participation.
(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), the Swing Line Lender will be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid will constitute such Lender’s Committed Loan included in the
relevant Committed Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be. A certificate of the Swing Line Lender submitted to
any Lender (through the

46    



--------------------------------------------------------------------------------




Administrative Agent) with respect to any amounts owing under this clause (iii)
will be conclusive absent manifest error.
(iv)    Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.05(c) will be
absolute and unconditional and will not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.05(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
will relieve or otherwise impair the obligation of the Company to repay Swing
Line Loans, together with interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender will pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause will survive the payment in full of the Obligations
and the termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender will be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.05 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage will
be solely for the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Company will make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

47    



--------------------------------------------------------------------------------




2.06    Prepayments. (a) The Company may, upon notice from it to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
10:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Committed Loans denominated in US Dollars, (B) four Business
Days (or five, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurocurrency Rate Committed Loans
denominated in Alternative Currencies, and (C) on the date of prepayment of Base
Rate Committed Loans; (ii) any prepayment of Eurocurrency Rate Committed Loans
denominated in US Dollars will be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; (iii) any prepayment of Eurocurrency
Rate Committed Loans denominated in Alternative Currencies will be in a minimum
principal amount of the US Dollar Equivalent of $5,000,000 or a whole multiple
of the US Dollar Equivalent of $1,000,000 in excess thereof; and (iv) any
prepayment of Base Rate Committed Loans will be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
will specify the date and amount of such prepayment and the Type(s) of Committed
Loans to be prepaid and, if Eurocurrency Rate Committed Loans are to be prepaid,
the Interest Period(s) of such Loans; provided that, if a notice of prepayment
is given in connection with a conditional notice of termination of the Aggregate
Commitments as contemplated by Section 2.07, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with Section
2.07. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such notice is given by the Company, it will make such
prepayment and the payment amount specified in such notice will be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Committed Loan will be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05.
Each such prepayment will be applied to the Committed Loans of the Lenders in
accordance with their respective Applicable Percentages.
(b)    No Bid Loan may be prepaid without the prior consent of the applicable
Bid Loan Lender.
(c)    The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 12:00 noon on the date of the prepayment, and (ii) any such
prepayment will be in a minimum principal amount of $100,000. Each such notice
will specify the date and amount of such prepayment. If such notice is given by
the Company, the Company will make such prepayment and the payment amount
specified in such notice will be due and payable on the date specified therein.
(d)    If the Administrative Agent notifies the Company at any time that the
Total Outstandings at such time exceed the Aggregate Commitments then in effect,
then, within two Business Days after receipt of such notice, the Company will
prepay Loans and/or the Company will Cash Collateralize the L/C Obligations in
an aggregate amount sufficient to reduce such Outstanding Amount as of such date
of payment to an amount not to exceed 100% of the Aggregate Commitments then in
effect; provided, however, that, subject to the provisions of Section
2.17(a)(ii), the Company will not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.06(c) unless after the prepayment in full

48    



--------------------------------------------------------------------------------




of the Loans the Total Outstandings exceed the Aggregate Commitments then in
effect. The Administrative Agent may, at any time and from time to time after
the initial deposit of such Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of further
exchange rate fluctuations.
(e)    If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Loans and all Letters of Credit denominated in
Alternative Currencies at such time exceeds an amount equal to 105% of the
Alternative Currency Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Company will prepay Loans or Cash
Collateralize Letters of Credit issued in an Alternative Currency, or any
combination thereof, in an aggregate amount sufficient to reduce or Cash
Collateralize such Outstanding Amount as of such date of payment to an amount
not to exceed the Alternative Currency Sublimit then in effect.
2.07    Termination or Reduction of Commitments. The Company may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice will be received by the Administrative Agent not later than 10:00 a.m.
five Business Days prior to the date of termination or reduction, (ii) any such
partial reduction will be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Company will not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, unless the Total Outstandings consist solely of the
Outstanding Amount of L/C Obligations and the Company has concurrently Cash
Collateralized the Outstanding Amount of L/C Obligations, and (iv) if, after
giving effect to any reduction of the Aggregate Commitments, the Alternative
Currency Sublimit, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments, such Sublimit will be
automatically reduced by the amount of such excess. A notice of termination of
the Aggregate Commitments delivered by the Company pursuant to this Section 2.07
may state that such notice is conditioned on the effectiveness of other credit
facilities or the availability of a source of funds for the prepayment in full
of the Obligations under this Agreement, in which case, such notice may be
revoked by the Company (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. The Administrative
Agent will promptly notify the Lenders of any such notice of termination or
reduction of the Aggregate Commitments. Except as otherwise set forth above, the
amount of any such Aggregate Commitment reduction will not be applied to the
Alternative Currency Sublimit, the Letter of Credit Sublimit or the Swing Line
Sublimit unless otherwise specified by the Company. Any reduction of the
Aggregate Commitments will be applied to the Commitment of each Lender according
to its Applicable Percentage. All fees accrued until the effective date of any
termination of the Aggregate Commitments will be paid on the effective date of
such termination.
2.08    Repayment of Loans. (a) The Company will repay to the Lenders on the
Maturity Date the aggregate principal amount of Committed Loans made to it
outstanding on such date.

49    



--------------------------------------------------------------------------------




(b)    The Company shall repay each Bid Loan on the last day of the Interest
Period in respect thereof.
(c)    The Company will repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.
2.09    Interest. (a) Subject to the provisions of subsection (b) below, (i)
each Eurocurrency Rate Loan will bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate plus (in the
case of a Eurocurrency Rate Loan of any Lender which is lent from a Lending
Office in the United Kingdom or a Participating Member State) the Mandatory
Cost; (ii) each Base Rate Committed Loan will bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate; (iii) each Bid Loan shall bear
interest on the outstanding principal amount thereof for the Interest Period
therefor at a rate per annum determined in accordance with Section 2.03; and
(iv) each Swing Line Loan will bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate.
(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount will thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by the Company
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount will thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)    While any Event of Default exists, the Company will pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) will be due and payable upon demand.
(c)    Interest on each Loan will be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder will be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

50    



--------------------------------------------------------------------------------




2.10    Fees. In addition to certain fees described in subsections (h) and (i)
of Section 2.04:
(a)    Facility Fee. The Company will pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a facility
fee in US Dollars equal to the Applicable Rate times the actual daily amount of
the Aggregate Commitments (or, if the Aggregate Commitments have terminated, on
the Outstanding Amount of all Committed Loans, Swing Line Loans, Bid Loans and
L/C Obligations), regardless of usage, subject to adjustment as provided in
Section 2.17. The facility fee will accrue at all times during the Availability
Period (and thereafter so long as any Committed Loans, Swing Line Loans, Bid
Loans or L/C Obligations remain outstanding), including at any time during which
one or more of the conditions in Article IV is not met, and will be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Maturity Date (and, if applicable, thereafter on
demand). The facility fee will be calculated quarterly in arrears, and if there
is any change in the Applicable Rate during any quarter, the actual daily amount
will be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
(b)    Other Fees. (i) The Company will pay to the Arrangers and the
Administrative Agent for their own respective accounts, in US Dollars, fees in
the amounts and at the times specified in the Fee Letters. Such fees will be
fully earned when paid and will not be refundable for any reason whatsoever.
(ii)    The Company will pay to the Lenders, in US Dollars, such fees as will
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees will be fully earned when paid and will not be refundable
for any reason whatsoever.
2.11    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a) All computations of interest for Base Rate Loans will be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest will be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest will accrue on each Loan for the day on which the Loan
is made, and will not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made will, subject to Section 2.13(a), bear interest
for one day. Each determination by the Administrative Agent of an interest rate
or fee hereunder will be conclusive and binding for all purposes, absent
manifest error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Consolidated Fixed Charge Coverage Ratio as
calculated by the Company as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Fixed Charge Coverage Ratio would have
resulted in higher pricing for such period, the Company will immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuer, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the Company under the Bankruptcy
Code of the United States,

51    



--------------------------------------------------------------------------------




automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period; provided that, in the event the Company
disagrees with the Lenders’ determination that such calculation would have
resulted in higher pricing, then such disagreement will be resolved by an
independent calculation of a Registered Public Accounting Firm of a nationally
recognized standing. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or the L/C Issuer, as the case may be, under
Section 2.04(c)(iii), 2.04(h) or 2.09(b) or under Article VIII. The Company’s
obligations under this paragraph will survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder for a period of
one (1) year from the date of such termination.
2.12    Evidence of Debt. (a) The Credit Extensions made by each Lender will be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender will be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Company and the interest and payments thereon. Any failure to
so record or any error in doing so will not, however, limit or otherwise affect
the obligation of the Company hereunder to pay any amount owing with respect to
the Obligations. The Administrative Agent will provide to the Company, upon its
request, a statement of Loans, payments and other transactions pursuant to this
Agreement. Such statement will be deemed correct, accurate, and binding on the
Company (except for corrections and errors discovered by the Administrative
Agent), unless the Company notifies the Administrative Agent in writing to the
contrary within thirty (30) days after such statement is rendered.  In the event
a timely written notice of objections is given by the Company, only the items to
which exception is expressly made will be considered to be disputed by the
Company. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent will control in the absence of manifest error. Upon the request of any
Lender to the Company made through the Administrative Agent, the Company will
execute and deliver to such Lender (through the Administrative Agent) a Note,
which will evidence such Lender’s Loans to the Company in addition to such
accounts or records. Each Lender may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent will maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent will control
in the absence of manifest error.
2.13    Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Company will be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise
expressly provided herein and except with respect to principal of and interest
on Loans denominated in an Alternative Currency, all payments by the Company
hereunder will be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in US Dollars and in Same Day

52    



--------------------------------------------------------------------------------




Funds not later than 1:00 p.m. on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Company hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency will be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, the Company is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, it will make such payment
in US Dollars in the US Dollar Equivalent of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 1:00 p.m.,
in the case of payments in US Dollars, or (ii) after the Applicable Time
specified by the Administrative Agent in the case of payments in an Alternative
Currency, will in each case be deemed received on the next succeeding Business
Day and any applicable interest or fee will continue to accrue. If any payment
to be made by the Company will come due on a day other than a Business Day,
payment will be made on the next following Business Day, except (i) as otherwise
set forth in the definition of Interest Period, (ii) that no payment will extend
past the Maturity Date or the end of the Availability Period, or (iii) as
otherwise agreed between the Company and Bid Lender with respect to a Bid Loan,
and such extension of time will be reflected in computing interest or fees, as
the case may be.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent will have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 11:00 a.m. on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Company a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Company severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to the Company to but excluding the date of payment to the Administrative Agent,
at (A) in the case of a payment to be made by such Lender, the Overnight Rate,
plus any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Company, the interest rate applicable to Base Rate
Loans. If the Company and such Lender will pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent will promptly remit to the Company the amount of such interest paid by the
Company for such period. If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid will
constitute such Lender’s Committed Loan included in such Committed Borrowing.
Any payment by the Company will be without prejudice to any claim

53    



--------------------------------------------------------------------------------




the Company may have against a Lender that will have failed to make such payment
to the Administrative Agent.
(ii)    Payments by the Company; Presumptions by Administrative Agent. Unless
the Administrative Agent will have received notice from the Company prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Company will not make such
payment, the Administrative Agent may assume that the Company has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Company has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.
A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) will be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Company as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Company by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent will return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and Swing Line Loans
and to make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder will not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender will be responsible for the failure of any other Lender to so make
its Loan, to purchase its participation or to make its payment under Section
10.04(c).
(e)    Funding Source. Nothing herein will be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.14    Sharing of Payments by Lenders. If any Lender will, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or such
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
will (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as will be equitable, so that the benefit of all such payments will
be shared by the Lenders ratably in accordance

54    



--------------------------------------------------------------------------------




with the aggregate amount of principal of and accrued interest on their
respective Loans and other amounts owing them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations will be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section will not be construed to apply to (x) any
payment made by the Company pursuant to and in accordance with the express terms
of this Agreement (including the application of funds arising from the existence
of a Defaulting Lender), (y) the application of Cash Collateral provided for in
Section 2.16, or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Committed Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Company or any Subsidiary thereof (as to which
the provisions of this Section will apply).
For purposes of this Section 2.14, any calculation of pro rata shares of Loans
will be determined on the basis of the Outstanding Amount of all Loans (and each
Lender’s participation in Swing Line Loans) and all L/C Obligations (and each
Lender’s participation therein) without distinction between Committed Loans,
Swing Line Loans and Bid Loans.
The Company consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Company in the amount of
such participation.
2.15    Increase in Commitments.
(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which will promptly notify the Lenders), the Company
may from time to time, request an increase in the Aggregate Commitments by an
amount (for all such requests) not exceeding $750,000,000; provided that any
such request for an increase will be in a minimum amount of $100,000,000. At the
time of sending such notice, the Company (in consultation with the
Administrative Agent) will specify the time period within which each Lender is
requested to respond (which will in no event be less than ten Business Days from
the date of delivery of such notice to the Lenders).
(b)    Lender Elections to Increase. Each Lender will notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period will be deemed to have declined to increase its
Commitment.

55    



--------------------------------------------------------------------------------




(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent will notify the Company and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
L/C Issuer and the Swing Line Lender (which approvals will not be unreasonably
withheld), the Company may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance satisfactory to
the Administrative Agent and its counsel.
(d)    Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Company will determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent will promptly
notify the Company and the Lenders of the final allocation of such increase and
the Increase Effective Date.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Company will deliver to the Administrative Agent a certificate
dated as of the Increase Effective Date (in sufficient copies for each Lender)
signed by a Responsible Officer of the Company (i) certifying and attaching the
resolutions adopted by the Company approving or consenting to such increase, and
(ii) certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 will be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default exists. The Company will
prepay any Committed Loans outstanding on the Increase Effective Date (and pay
any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section.
(f)    Conflicting Provisions. This Section will supersede any provisions in
Sections 2.14 or 10.01 to the contrary.
2.16    Cash Collateral.
(a)    Certain Credit Support Events. (i) Upon the request of the Administrative
Agent or the L/C Issuer (A) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing that has not been paid within three (3) Business Days of notice of
such drawing as provided in Section 2.04(c), or (B) if, as of the Letter of
Credit Expiration Date, any L/C Obligation for any reason remains outstanding,
the Company shall, in each case, promptly, but in any event, if such request is
made by 1:00 p.m., on the same Business Day, and, if such request is made after
1:00 p.m., on the next Business Day Cash Collateralize the then Outstanding
Amount of all L/C Obligations.

56    



--------------------------------------------------------------------------------




(ii)    At any time that there shall exist a Defaulting Lender, upon the request
of the Administrative Agent, the L/C Issuer or the Swing Line Lender, the
Company shall promptly, but in any event, if such request is made by 1:00 p.m.,
on the same Business Day, and, if such request is made after 1:00 p.m., on the
next Business Day, deliver to the Administrative Agent Cash Collateral in an
amount sufficient to cover all Fronting Exposure (after giving effect to Section
2.17(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
(iii)    In addition, if the Administrative Agent notifies the Company at any
time that the Outstanding Amount of all L/C Obligations at such time exceeds the
Letter of Credit Sublimit then in effect, then, within two Business Days after
receipt of such notice, the Company shall Cash Collateralize the L/C Obligations
in an amount equal to the amount by which the Outstanding Amount of all L/C
Obligations exceeds the Letter of Credit Sublimit.
(iv)    The Administrative Agent may, at any time and from time to time after
the initial deposit of Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of exchange rate
fluctuations as reasonably determined by the Administrative Agent.
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) will be maintained in
blocked, segregated interest-bearing deposit accounts (“Cash Collateral
Accounts”) at Bank of America (such interest to be for the account of the
Company). The Company, and to the extent provided by any Lender, such Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuer and the Lenders
(including the Swing Line Lender), and agrees to maintain, a first priority
security interest in all such Cash Collateral Accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c). If at any time the
Administrative Agent reasonably determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent as herein
provided, or that the total amount of such Cash Collateral is less than the
applicable Fronting Exposure and other obligations secured thereby (including by
reason of exchange rate fluctuations), the Company or the relevant Defaulting
Lender will, promptly upon demand by the Administrative Agent, pay or provide to
the Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.04, 2.05, 2.06, 2.17 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

57    



--------------------------------------------------------------------------------




(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(c))) or (ii) upon the Company’s request
if there exists Cash Collateral in excess of the requirements of this Section
2.16; provided, however, that Cash Collateral furnished by or on behalf of the
Company shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.16 may be
otherwise applied in accordance with Section 8.03).
2.17    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.
(ii)    Reallocation of Payments; Defaulting Lender Waterfall. Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise, and including any amounts made
available to) the Administrative Agent by that Defaulting Lender pursuant to
Section 10.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuer or Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by the L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, as the
Company may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Company
as a result of any judgment of a court of competent jurisdiction obtained by the
Company against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount

58    



--------------------------------------------------------------------------------




of any Loans or L/C Borrowings in respect of which that Defaulting Lender has
not fully funded its appropriate share, and (y) such Loans or L/C Borrowings
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.17(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees. That Defaulting Lender (x) shall be entitled to receive
any facility fee pursuant to Section 2.10(a) for any period during which that
Lender is a Defaulting Lender only to extent allocable to the sum of (1) the
Outstanding Amount of the Committed Loans funded by it and (2) its Applicable
Percentage of the stated amount of Letters of Credit and Swing Line Loans for
which it has provided Cash Collateral pursuant to Section 2.04, Section 2.05,
Section 2.16, or Section 2.17(a)(ii), as applicable (and the Company shall (A)
be required to pay to each of the L/C Issuer and the Swing Line Lender, as
applicable, the amount of such fee allocable to its Fronting Exposure arising
from that Defaulting Lender and (B) not be required to pay the remaining amount
of such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.04(h).
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Sections 2.04 and 2.05, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Committed Loans of that Lender.
(v)    No Default. Operation of the allocations provided in clauses (ii) through
(iv) above shall not be deemed to result in a default of the Company’s
obligations to a Defaulting Lender under this Agreement or any other Loan
Document.
(vi)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure

59    



--------------------------------------------------------------------------------




and (y) second, Cash Collateralize the L/C Issuer’s Fronting Exposure in
accordance with the procedures set forth in Section 2.16.
(b)    Defaulting Lender Cure. If the Company, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.17(a)(iv)), together with any payments
reasonably determined by the Administrative Agent to be necessary to compensate
the non-Defaulting Lenders for any loss, cost or expense of the type described
in Section 3.05 (all of which purchases are hereby consented to by the Company
and each Lender) whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Company while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
2.18    Extension of Maturity Date.
(a)    Requests for Extension. The Company may, not more than two times, by
notice to the Administrative Agent not earlier than 60 days and not later than
45 days prior to the first or second (as applicable) anniversary of this
Agreement (each such anniversary being a “Modification Date”) request that each
Lender extend such Lender’s Maturity Date for an additional year from the
Maturity Date then in effect hereunder (the “Existing Maturity Date”). The
Administrative Agent shall promptly notify each Lender of the Company’s request
for such extension (the date such notice is given being referred to herein as
the “Notice Date”).
(b)    Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than 30 days following the Notice Date, advise the Administrative Agent
whether or not such Lender agrees to such extension (and each Lender that
determines not to so extend its Maturity Date (a “Non-Extending Lender”) shall
notify the Administrative Agent of such fact promptly after such determination.
Any Lender that does not so advise the Administrative Agent on or before the
30th day following the Notice Date (the “Response Deadline”) shall be deemed to
be a Non-Extending Lender. The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree.
(c)    Notification by Administrative Agent. The Administrative Agent shall
notify the Company of each Lender’s determination under this Section no later
than the fifth Business Day after the Response Deadline.

60    



--------------------------------------------------------------------------------




(d)    Additional Commitment Lenders. The Company shall have the right on or
before each Modification Date to replace each Non-Extending Lender with, and add
as “Lenders” under this Agreement in place thereof, one or more Eligible
Assignees (each, an “Additional Commitment Lender”) as provided in Section
10.13, each of which Additional Commitment Lenders shall have entered into an
Assignment and Assumption pursuant to which such Additional Commitment Lender
shall, effective as of such Modification Date, undertake a Commitment (and, if
any such Additional Commitment Lender is already a Lender, its Commitment shall
be in addition to such Lender’s Commitment hereunder on such date).
(e)    Minimum Extension Requirement. If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Maturity Date and
the additional Commitments of the Additional Commitment Lenders shall be more
than 50% of the aggregate amount of the Commitments in effect immediately prior
to the applicable Modification Date, then, effective as of such Modification
Date, the Maturity Date of each Lender that is an extending lender and of each
Additional Commitment Lender shall be extended to the date falling one year
after the Existing Maturity Date (except that, if such date is not a Business
Day, such Maturity Date as so extended shall be the next preceding Business Day)
and each Additional Commitment Lender shall thereupon become a “Lender” for all
purposes of this Agreement. In the event of any such extension, the Commitment
of each Non-Extending Lender that has not been replaced as provided in Section
2.18(d) shall terminate on the Existing Maturity Date in effect prior to any
such extension and the outstanding principal balance of all Loans and other
amounts payable hereunder to such Non-Extending Lender shall become due and
payable on such Existing Maturity Date and the total Commitments of the Lenders
hereunder shall be reduced by the Commitments of the Non-Extending Lenders so
terminated on such Existing Maturity Date.
(f)    Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Maturity Date pursuant to this Section shall not be
effective with respect to any Lender unless:
(i)    the Company shall deliver to the Administrative Agent a certificate dated
as of the applicable Modification Date signed by a Responsible Officer of the
Company certifying:
(A)    no Default shall have occurred and be continuing on the date of such
extension and after giving effect thereto;
(B)    the representations and warranties contained in this Agreement are true
and correct on and as of the date of such extension and after giving effect
thereto, as though made on and as of such date (except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date); and
(g)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.14 or 10.01 to the contrary.

61    



--------------------------------------------------------------------------------




ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of the Company
hereunder or under any other Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws require the deduction or withholding of any Tax from any such
payment by the Administrative Agent or the Company, then the Administrative
Agent or the Company shall be entitled to make such deduction or withholding,
upon the basis of the information and documentation to be delivered pursuant to
subsection (e) below.
(ii)    If the Company or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the Company shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.
(iii)    If the Company or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Company or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Company or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Company shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
(b)    Payment of Other Taxes by the Company. Without limiting the provisions of
subsection (a) above, the Company shall timely pay to the relevant Governmental
Authority in accordance with applicable Laws, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

62    



--------------------------------------------------------------------------------




(c)    Tax Indemnifications.
(i)    The Company shall, and does hereby, indemnify each Recipient, and shall
make payment in respect thereof within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The Company shall, and does hereby, indemnify the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor, for
any amount which a Lender or the L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection. A certificate as to the amount of such payment or liability
delivered to the Company by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest error.
(ii)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that the
Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
(y) the Administrative Agent and the Company, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register or as a
result of the failure by such Lender or the L/C Issuer, as the case may be, to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender or the L/C Issuer, as the
case may be, to the Company or the Administrative Agent pursuant to Section
3.01(e), and (z) the Administrative Agent and the Company, as applicable,
against any Excluded Taxes attributable to such Lender or the L/C Issuer, in
each case, that are payable or paid by the Administrative Agent or the Company
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender and the L/C Issuer hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender or the L/C
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).
(d)    Evidence of Payments. Upon request by the Company or the Administrative
Agent, as the case may be, after any payment of Taxes by the Company or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Company shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Company, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such

63    



--------------------------------------------------------------------------------




payment, a copy of any return required by Laws to report such payment or other
evidence of such payment reasonably satisfactory to the Company or the
Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and to the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law or the taxing
authorities of a jurisdiction pursuant to such applicable law reasonably
requested by the Company or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Company or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation either (A) set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or (B) required by applicable
law other than the Code or the taxing authorities of the jurisdiction pursuant
to such applicable law to comply with the requirements for exemption or
reduction of withholding tax in that jurisdiction) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)     Without limiting the generality of the foregoing, in the event that the
Company is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any

64    



--------------------------------------------------------------------------------




other applicable payments under any Loan Document, IRS Form W-8BEN establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(II)    executed originals of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) properly
completed and executed originals of Internal Revenue Service Form W-8BEN; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H‑4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the

65    



--------------------------------------------------------------------------------




Company and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, that it has received a refund of any Taxes as to
which it has been indemnified by the Company or with respect to which the
Company has paid additional amounts pursuant to this Section 3.01, it shall pay
to the Company an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Company under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Company, upon the request of the
Recipient, agrees to repay the amount paid over to the Company (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Company pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Company or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurocurrency Rate (whether
denominated in US Dollars or an Alternative Currency), or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, US Dollars or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to

66    



--------------------------------------------------------------------------------




the Company through the Administrative Agent, (i) any obligation of such Lender
to make or continue Eurocurrency Rate Loans in the affected currency or
currencies or, in the case of Eurocurrency Rate Loans in US Dollars, to convert
Base Rate Committed Loans to Eurocurrency Rate Committed Loans, will be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Company will, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Loans are denominated in US Dollars,
convert all such Eurocurrency Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurocurrency Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Company will also
pay accrued interest on the amount so prepaid or converted.
3.03    Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits (whether in US Dollars
or an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Committed Loan
(whether denominated in US Dollars or an Alternative Currency) or in connection
with an existing or proposed Base Rate Loan, or (c) the Eurocurrency Rate for
any requested Interest Period with respect to a proposed Eurocurrency Rate
Committed Loan does not adequately and fairly reflect the cost to such Lenders
of funding such Eurocurrency Rate Loan, the Administrative Agent will promptly
so notify the Company and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurocurrency Rate Committed Loans in the affected
currency or currencies will be suspended and (y) in the event of a determination
described in the preceding sentence with respect to the Eurocurrency Rate
component of the Base Rate, the utilization of the Eurocurrency Rate component
in determining the Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Company may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in
the affected currency or currencies or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

67    



--------------------------------------------------------------------------------




3.04    Increased Costs; Additional Reserve Requirements.
(a)    Increased Costs Generally. If any Change in Law will:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement contemplated by Section 3.04(e)
and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below) or the L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
(iii)    result in the failure of the Mandatory Cost, as calculated hereunder,
to represent the cost to any Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining Eurocurrency Rate Loans;
or
(iv)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing will be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Company will pay to such Lender or
the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Company will pay to such
Lender or the L/C Issuer,

68    



--------------------------------------------------------------------------------




as the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company will be
conclusive absent manifest error. The Company will pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section will not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Company will not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
three months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the three-month period
referred to above will be extended to include the period of retroactive effect
thereof).
(e)    Additional Reserve Requirements. The Company shall pay to each Lender,
(i) as long as such Lender shall be required by a central banking or financial
regulatory authority with regulatory authority over such Lender to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurocurrency Rate
Loan equal to the actual costs of such reserves allocable to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive absent
manifest error, which in each case shall be due and payable on each date on
which interest is payable on such Loan, provided, that the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender with a reasonably
detailed explanation of the regulatory requirements imposing such costs and a
calculation of the allocation of such costs to the relevant Loan or Commitment.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable 10 days from
receipt of a proper notice. Notwithstanding the foregoing, if any reserves
described in this clause (e) are based upon the financial strength or
creditworthiness of a Lender, for the purposes of calculating the actual costs
of a Lender with respect to such reserves, each such Lender shall be deemed to
be in the highest applicable category of financial strength or creditworthiness.

69    



--------------------------------------------------------------------------------




3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company will promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Company (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company;
(c)    any failure by the Company to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or
(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 10.13;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company will also pay any customary administrative fees charged by
such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Company to the Lenders under
this Section 3.05, each Lender will be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Committed Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Company is required to pay any
Indemnified Taxes or additional amount to any Lender, the L/C Issuer or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender or the L/C Issuer gives a notice pursuant to Section 3.02, then
such Lender or the L/C Issuer, as applicable, will use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Company hereby agrees to pay all reasonable costs and expenses

70    



--------------------------------------------------------------------------------




incurred by any Lender or the L/C Issuer, as the case may be, in connection with
any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Company is required to pay any Indemnified Taxes or additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01 and, in each case, such Lender has declined or is
unable to designate a different lending office in accordance with Section
3.06(a), the Company may replace such Lender in accordance with Section 10.13.
3.07    Survival. All of the Company’s obligations under this Article III will
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.
ARTICLE IV.    
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which will
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Company, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent and each of the Lenders:
(i)    executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Company;
(ii)    Notes executed by the Company in favor of each Lender requesting Notes;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Company as
the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
it is a party;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Company is duly organized or formed, and
that the Company is validly existing and in good standing;

71    



--------------------------------------------------------------------------------




(v)    favorable opinions of a vice president and assistant general counsel of
the Company and K&L Gates LLP, special outside counsel to the Company, addressed
to the Administrative Agent and each Lender, as to the matters set forth in
Exhibit G;
(vi)    a certificate of a Responsible Officer of the Company either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by the Company and the validity
against the Company of the Loan Documents to which it is a party, and such
consents, licenses and approvals will be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;
(vii)    a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect; and
(C) a calculation of the Consolidated Fixed Charge Coverage Ratio as of December
30, 2012;
(viii)    a duly completed Compliance Certificate as of the last day of the
fiscal quarter of the Company ended on December 30, 2012, signed by a
Responsible Officer of the Company;
(ix)    evidence that the Existing Credit Agreement has been or concurrently
with the Closing Date is being terminated and all amounts owing thereunder have
been, or concurrently therewith are being, paid in full; and
(x)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.
(b)    Any fees required to be paid on or before the Closing Date will have been
paid.
(c)    Unless waived by the Administrative Agent, the Company will have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as will constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate will not thereafter
preclude a final settling of accounts between the Company and the Administrative
Agent).
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement will be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent will have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of

72    



--------------------------------------------------------------------------------




Committed Loans to the other Type, or a continuation of Eurocurrency Rate
Committed Loans) is subject to the following conditions precedent:
(a)    The representations and warranties of the Company contained in Article V
and in each other Loan Document or in any document furnished at any time under
or in connection herewith or therewith, will be true and correct on and as of
the date of such Credit Extension, except (i) with respect to any Borrowing
after the Closing Date, for the representations and warranties contained in
Section 5.05(c) and clause (b) of Section 5.06), (ii) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they will be true and correct as of such earlier date, and (iii) that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 will be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.
(b)    No Default exists, or would result from such proposed Credit Extension or
the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender will have received a Request for Credit Extension in accordance with
the requirements hereof.
(d)    In the case of a Credit Extension to be denominated in an Alternative
Currency, there will not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Committed Loans) submitted by the Company will be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
The Company represents and warrants to the Administrative Agent and the Lenders
that:
5.01    Existence, Qualification and Power; Compliance with Laws. The Company
and each Material Subsidiary thereof (a) is duly organized or formed, validly
existing and in good standing (or the local equivalent) under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, (c) is duly qualified and is licensed and in good standing (or
the local equivalent) under the Laws of each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification or license, and

73    



--------------------------------------------------------------------------------




(d) is in compliance with all Laws; except in each case referred to in clause
(b)(i), (c) or (d), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by the Company of each Loan Document to which it is party, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of the Company’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which the Company is a party or affecting it or its properties or
any of its Material Subsidiaries that was required to be filed as an exhibit to
the Company’s Annual Report on Form 10-K for the fiscal year ended September 30,
2012 or (ii) any order, injunction, writ or decree of any Governmental Authority
or any arbitral award to which the Company or its property is subject; or (c)
violate any Law. The Company and each Material Subsidiary thereof is in
compliance with all Contractual Obligations referred to in clause (b)(i), except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.
5.03    Governmental Authorization; Other Consents. Other than a filing on Form
8-K with the SEC, no approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, the Company of this Agreement or any
other Loan Document.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by the
Company. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to
applicable Debtor Relief Laws and the effect of general principles of equity,
whether applied by a court of law or equity.
5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Company and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other material liabilities, direct or contingent, of the
Company and its Subsidiaries as of the date thereof.
(b)    The unaudited consolidated balance sheet of the Company and its
Subsidiaries dated December 30, 2012, and the related consolidated statements of
income or operations and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and (ii)
fairly present in all material respects the financial condition of the Company
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments. Schedule 5.05
sets forth all

74    



--------------------------------------------------------------------------------




material indebtedness and other material liabilities, direct or contingent, of
the Company and its Subsidiaries not included in such financial statements.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company after reasonable due and diligent
investigation, threatened in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Company or any of its
Subsidiaries or against any of their properties that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) except as specifically disclosed in Schedule 5.06,
either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect, and there has been no
material adverse change in the status, or financial effect on the Company or any
Material Subsidiary thereof, of the matters described on Schedule 5.06.
5.07    No Default. Neither the Company nor any Subsidiary is in default under
or with respect to any Contractual Obligation that could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
5.08    Ownership of Property; Liens. Each of the Company and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Company and its Material Subsidiaries is subject to no Liens,
other than Liens permitted by Section 7.01.
5.09    Environmental Compliance. The Company and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Company has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
5.10    Insurance. The properties of the Company and its Material Subsidiaries
are insured with financially sound and reputable insurance companies that are
not Affiliates of the Company, in such amounts (after giving effect to any
self-insurance), with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or the applicable Material
Subsidiary operates.

75    



--------------------------------------------------------------------------------




5.11    Taxes. The Company and its Material Subsidiaries have filed all material
federal, state and other tax returns and reports required to be filed, and have
paid all material federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Company or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither the Company nor any Subsidiary thereof is party
to any tax sharing agreement other than any tax sharing arrangement between or
among the Company and any one or more Subsidiaries.
5.12    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Company, nothing has occurred which would prevent, or cause the
loss of, such qualification. The Company and each ERISA Affiliate have met all
applicable requirements under the Pension Funding Rules with respect to each
Pension Plan and Multiemployer Plan and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained.
(b)    There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred or is reasonably expected to occur which
has resulted or reasonably could result in liability of the Company or any ERISA
Affiliate in an amount in excess of $100,000,000; (ii) the aggregate amount of
Unfunded Pension Liability among all Pension Plans does not exceed $100,000,000;
(iii) neither the Company nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability in excess of $100,000,000 under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) neither the Company nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability in excess
of $100,000,000 (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; (v) neither the Company
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA; and (vi) as of the most recent valuation date
for any Pension Plan or Multiemployer Plan, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Code) is 60% or higher and
neither the Company nor any ERISA Affiliate knows of any facts or circumstances
that could reasonably be expected to cause the funding target attainment
percentage for any such plan to drop below 60% as of the most recent valuation
date; and (vii) no Pension Plan or Multiemployer Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected

76    



--------------------------------------------------------------------------------




to cause the PBGC to institute proceedings under Title IV of ERISA to terminate
any Pension Plan or Multiemployer Plan.
5.13    Subsidiaries; Equity Interests. The Company has no Subsidiaries other
than those specifically disclosed in Part (a) of Schedule 5.13 (as it may be
updated by the Company from time to time), and all of the outstanding Equity
Interests in its Material Subsidiaries have been validly issued, are fully paid
and nonassessable and are owned by the Company in the amounts specified on Part
(a) of Schedule 5.13 (as it may be updated by the Company from time to time)
free and clear of all Liens. The Company has no equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13 (as it may be updated by the Company from time to time). All of
the outstanding Equity Interests in the Company have been validly issued and are
fully paid and nonassessable.
5.14    Margin Regulations; Investment Company Act.
(a)    The Company is not engaged nor will it engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the Company only or of the
Company and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 7.01 or subject to any restriction contained in any similar agreement
or instrument between the Company and any Lender or any Affiliate of any Lender
relating to Indebtedness will be margin stock.
(b)    None of the Company, any Person Controlling the Company, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
5.15    Disclosure. The Company has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally, and if orally, on
which the Administrative Agent or such Lender in good faith and reasonably
relies) by or on behalf of the Company to the Administrative Agent or any Lender
in connection with the transactions contemplated hereby and the negotiation of
this Agreement or delivered hereunder or under any other Loan Document (in each
case, as modified or supplemented by, and taken together as a whole with, other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Company represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.
5.16    Compliance with Laws. Each of the Company and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently

77    



--------------------------------------------------------------------------------




conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
5.17    Intellectual Property; Licenses, Etc. The Company and its Subsidiaries
own, or possess the right to use, without conflict with the rights of any other
Person, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) with respect to which the failure to possess or have
the right to use or the presence of a conflict with the rights of any other
Person could not reasonably be expected to have a Material Adverse Effect. To
the best knowledge of the Company, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Company or any Subsidiary infringes upon any
rights held by any other Person, except where such infringement could not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the
Company, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
5.18    OFAC. Neither the Company nor any Material Subsidiary, (i) is currently
the subject of any Sanctions, (ii) is located, organized or residing in any
Designated Jurisdiction, or (iii) is or has been (within the previous five (5)
years) engaged in any transaction with any Person who is now or was then the
subject of Sanctions or who is located, organized or residing in any Designated
Jurisdiction. No Loan, nor the proceeds from any Loan, has been used, directly
or indirectly, to lend, contribute, provide or has otherwise made available to
fund any activity or business in any Designated Jurisdiction or to fund any
activity or business of any Person located, organized or residing in any
Designated Jurisdiction or who is the subject of any Sanctions, or in any other
manner that will result in any violation by any Person (including any Lender,
any Arranger, the Administrative Agent, the L/C Issuer or the Swing Line Lender)
of Sanctions.
ARTICLE VI.    
AFFIRMATIVE COVENANTS
So long as any Lender will have any Commitment hereunder, any Loan or other
Obligation hereunder will remain unpaid or unsatisfied, or any Letter of Credit
will remain outstanding, the Company will, and will (except in the case of the
covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Material
Subsidiary to:
6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Company (or, if earlier, 15 days after the date required
to be filed with the SEC) (commencing with the fiscal year ending September 29,
2013), a consolidated balance sheet of the Company and its Subsidiaries as of
the end of such fiscal year, and the related consolidated statements of income
or operations and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of a Registered Public Accounting Firm of nationally

78    



--------------------------------------------------------------------------------




recognized standing as to whether such financial statements are free of material
misstatement, which report and opinion will be prepared in accordance with audit
standards of the Public Company Accounting Oversight Board and will not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit or with respect to the
absence of material misstatement; and
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company (or,
if earlier, 15 days after the date required to be filed with the SEC)
(commencing with the fiscal quarter ending March 31, 2013), a consolidated
balance sheet of the Company and its Subsidiaries as of the end of such fiscal
quarter, and the related consolidated statements of income or operations and
cash flows for such fiscal quarter and for the portion of the Company’s fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by a Responsible Officer of the Company as fairly presenting the
financial condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.
As to any information contained in materials furnished pursuant to Section
6.02(b), the Company will not be separately required to furnish such information
under clause (a) or (b) above, but the foregoing will not be in derogation of
the obligation of the Company to furnish the information and materials described
in clauses (a) and (b) above at the times specified therein.
6.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Company (which delivery may, unless the
Administrative Agent or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);
(b)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
shareholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements that the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(c)    promptly, and in any event within five Business Days after receipt
thereof by the Company or any Material Subsidiary thereof, copies of each notice
or other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of the Company or any Subsidiary thereof; and

79    



--------------------------------------------------------------------------------




(d)    promptly, such additional information regarding the business, financial
or corporate affairs of the Company or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(b) or (c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, will be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Company will deliver paper copies
of such documents to the Administrative Agent or any Lender that requests the
Company to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (ii) the
Company will notify the Administrative Agent (by telecopier or electronic mail)
of the posting of any such documents and, if requested by the Administrative
Agent, provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. The Administrative Agent will
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event will have no responsibility to
monitor compliance by the Company with any such request for delivery, and each
Lender will be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Company hereunder (collectively,
“Company Materials”) by posting the Company Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Company or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Company hereby agrees that (w) all Company Materials that are to
be made available to Public Lenders will be clearly and conspicuously marked
“PUBLIC” which, at a minimum, will mean that the word “PUBLIC” will appear
prominently on the first page thereof; (x) by marking Company Materials
“PUBLIC”, the Company will be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Company
Materials as not containing any material non-public information with respect to
the Company or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Company Materials
constitute Information, they will be treated as set forth in Section 10.07);
(y) all Company Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and (z)
the Administrative Agent and the Arrangers will be entitled to treat any Company
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information”.

80    



--------------------------------------------------------------------------------




6.03    Notices. Promptly notify the Administrative Agent and each Lender:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including any such matter resulting from (i)
breach or non-performance of, or any default under, a Contractual Obligation of
the Company or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Company or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Company or any
Subsidiary, including pursuant to any applicable Environmental Laws;
(c)    of the occurrence of any ERISA Event;
(d)    of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary, including any determination by the
Company referred to in Section 2.11(b); and
(e)    of any announcement by Moody’s or S&P of any change in a Debt Rating.
Each notice pursuant to this Section (other than Section 6.03(e)) will be
accompanied by a statement of a Responsible Officer of the Company setting forth
details of the occurrence referred to therein and stating what action the
Company has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) will describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
6.04    Payment of Obligations. Pay and discharge as the same will become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Company or such Material Subsidiary;
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property and such Lien is not permitted under Section 7.01; and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.
6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect the legal existence and good standing of the Company and its
Material Subsidiaries under the Laws of the jurisdiction of its organization
except in a transaction permitted by Section 7.03; (b) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

81    



--------------------------------------------------------------------------------




6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted and (b) make
all necessary repairs thereto and renewals and replacements thereof except, in
each case, where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies that are not Affiliates of the Company, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance) as
are customarily carried under similar circumstances by such other Persons and
providing for not less than 30 days’ prior notice to the Company, which shall
then promptly notify the Administrative Agent, of termination, lapse or
cancellation of such insurance.
6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
6.09    Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied will
be made of all financial transactions and matters involving the assets and
business of the Company or such Material Subsidiary, as the case may be.
6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers having direct knowledge or responsibility of the
subject matter, provided, however, that such visits, inspections or examinations
will be made at a reasonable time during normal business hours with due regard
for, and minimal disruption of, the business of the Company and its
Subsidiaries, and will not (a) be at the expense of the Company, (b) occur more
frequently than once in any 12-month period and (c) be made without five (5)
Business Days’ prior notice; provided further, however, that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Company at any time during normal business hours
and without advance notice.
6.11    Use of Proceeds. Use the proceeds of the Credit Extensions (a) to
refinance amounts outstanding under the Existing Credit Agreement and (b) for
general corporate purposes not in contravention of any Law or of any Loan
Document, such general corporate purposes will include but not be limited to
working capital, capital expenditures, acquisitions and share repurchases.

82    



--------------------------------------------------------------------------------




ARTICLE VII.    
NEGATIVE COVENANTS
So long as any Lender will have any Commitment hereunder, any Loan or other
Obligation hereunder will remain unpaid or unsatisfied, or any Letter of Credit
will remain outstanding, the Company in Section 7.01 and Sections 7.03 through
7.06 will not, nor will it permit or allow any Material Subsidiary in any
section of this Article VII to, directly or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.02(a);
(c)    Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(i)    Liens securing Indebtedness permitted under Section 7.02(d); and

83    



--------------------------------------------------------------------------------




(j)    Liens not otherwise permitted by Sections 7.01(a) through (i) (including
but not limited to ERISA Liens) that will not in the aggregate at any time
attach to assets of the Company and its Subsidiaries in excess of 10% of the
Consolidated Total Assets of the Company.
7.02    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    Indebtedness outstanding on the date hereof and listed on Schedule 7.02
and any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Company or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;
(b)    Guarantees of any Subsidiary in respect of Indebtedness otherwise
permitted hereunder of any Subsidiary;
(c)    obligations (contingent or otherwise) of any Subsidiary existing or
arising under any Swap Contract, provided that (i) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view;” and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;
(d)    secured Indebtedness not otherwise permitted by Section 7.02(a) in an
aggregate principal amount at any time outstanding that does not exceed 5% of
the Consolidated Total Assets of the Company;
(e)    unsecured Indebtedness not otherwise permitted by Sections 7.02(a)
through (c) in an aggregate principal amount at any time outstanding that does
not exceed 10% of the Consolidated Total Assets of the Company; and
(f)    intercompany loans made between the Company and a Subsidiary or any two
Subsidiaries.
7.03    Fundamental Changes; Dispositions. Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of the
assets (whether now owned or hereafter acquired) of the Company or any Material
Subsidiary to or in favor of any Person, except that, so long as no Default
exists or would result therefrom:

84    



--------------------------------------------------------------------------------




(a)    any Subsidiary may merge with (i) the Company, provided that the Company
will be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any wholly-owned Subsidiary is merging with
another Subsidiary, the wholly-owned Subsidiary will be the continuing or
surviving Person;
(b)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Company or to another
Subsidiary; provided that if the transferor in such a transaction is a
wholly-owned Subsidiary, then the transferee must either be the Company or a
wholly-owned Subsidiary; and
(c)    the Company and any Subsidiary may Dispose of assets so long as the
aggregate book value of all assets Disposed of by the Company and its
Subsidiaries since the Closing Date pursuant to this Section 7.03(c) does not
exceed 20% of Consolidated Total Assets, determined as of the fiscal quarter
ended December 30, 2012.
7.04    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Material Subsidiaries on the date hereof or any business substantially
related or incidental thereto.
7.05    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Company, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Company or such Material Subsidiary as would be obtainable by the Company or
such Material Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate, provided that the foregoing restriction
will not apply to transactions between or among the Company and any of its
wholly-owned Subsidiaries or between and among any wholly-owned Subsidiaries.
7.06    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the last day of any period of four consecutive
fiscal quarters of the Company to be less than 2.50 to 1.00.
7.07    Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Material Subsidiary to make Restricted Payments to the Company or any
Subsidiary or to otherwise transfer property to the Company or any Subsidiary,
(ii) of any Material Subsidiary to Guarantee the Indebtedness of the Company or
(iii) of the Company or any Material Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person; provided, however, that this
clause (a)(iii) shall not prohibit any negative pledge incurred or provided in
favor of any holder of Indebtedness which is secured by a Lien permitted under
Section 7.01 solely to the extent any such negative pledge relates to the
property to which such Lien has attached; or (b) requires the grant of a Lien to
secure an obligation of the Company or any Material Subsidiary if a Lien is
granted to secure another obligation of such Person; provided, further, however,
that none of clause (a)(i) (only to the extent relating to the ability of any
Material Subsidiary to transfer property to the Company or any Subsidiary),
clause (a)(ii), clause (a)(iii) nor clause (b) shall prohibit entering into any
such Contractual Obligation set forth in or provided under or pursuant to any
Indenture or any Debt Securities.

85    



--------------------------------------------------------------------------------




ARTICLE VIII.    
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following will constitute an Event of
Default:
(a)    Non-Payment. The Company fails to pay (i) when and as required to be paid
herein, and in the currency required hereunder, any amount of principal of any
Loan or any L/C Obligation, or (ii) within three days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) within five days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
or 6.11 or Article VII; or
(c)    Other Defaults. The Company fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days unless such failure is not susceptible to cure within 30
days and, within such 30 days, the Company has taken reasonable steps to
effectuate a cure and continues to diligently pursue such cure within 60 days of
such failure; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith is incorrect or misleading when made or deemed
made; or
(e)    Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the $100,000,000, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Company or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Company or such Subsidiary as a result thereof is greater than the
$100,000,000; or

86    



--------------------------------------------------------------------------------




(f)    Insolvency Proceedings, Etc. The Company or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) The Company or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of the Company or any such Material Subsidiary and is not
released, vacated or fully bonded within 30 days after its issue or levy; or
(h)    Judgments. There is entered against the Company or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding $100,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of ten consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the
$100,000,000, or (ii) the Company or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the $100,000,000; or
(j)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or the Company or any other Person (other than any Lender, the
Administrative Agent or the L/C Issuer) contests in any manner the validity or
enforceability of any Loan Document; or the Company denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

87    



--------------------------------------------------------------------------------




(k)    Change of Control. There occurs any Change of Control.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent will, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation will be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Company;
(c)    require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions will automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid will automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
will automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations will, subject to Sections 2.16 and 2.17,
be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

88    



--------------------------------------------------------------------------------




Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Company pursuant to Sections 2.04 and 2.16; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.
Subject to Section 2.04(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
will be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount will be applied
to the other Obligations, if any, in the order set forth above.
ARTICLE IX.    
ADMINISTRATIVE AGENT
9.01    Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and the Company will have
no rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder will have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” will, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other

89    



--------------------------------------------------------------------------------




Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.
9.03    Exculpatory Provisions. The Administrative Agent will not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    will not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    will not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as will be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
will not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification, or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    will not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and will not be liable for the failure to
disclose, any information relating to the Company or any of its respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent will not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as will be necessary, or as the
Administrative Agent will believe in good faith will be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent will be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Company, a Lender or the L/C Issuer.
The Administrative Agent will not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

90    



--------------------------------------------------------------------------------




9.04    Reliance by Administrative Agent. The Administrative Agent will be
entitled to rely upon, and will not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and will not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent will have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and will not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article will apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and will apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuer and the Company. Upon receipt of any such notice
of resignation, the Required Lenders will have the right, in consultation with
the Company, to appoint a successor, which will be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor will have been so appointed by the Required Lenders
and will have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as may
be agreed by the Required Lenders) (the “Resignation Effective Date”), then the
retiring Administrative Agent may (but will not be obligated to) on behalf of
the Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation will nonetheless become effective in accordance with
such notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and,

91    



--------------------------------------------------------------------------------




in consultation with the Company, appoint a successor. If no such successor will
have been so appointed by the Required Lenders and will have accepted such
appointment within 30 days (or such earlier day as may be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal will nonetheless
become effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent will be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent will continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent will instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
will succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent will be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Company to a successor Administrative Agent will be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 will continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.
(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section will also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it will retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it will retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Company of a successor L/C Issuer or Swing Line Lender hereunder (which
successor will in all cases be a Lender other than a Defaulting Lender), (a)
such successor will succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as
applicable, (b) the retiring L/C Issuer and Swing Line Lender will be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor

92    



--------------------------------------------------------------------------------




L/C Issuer will issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it will from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Book Managers, the Arrangers, the Syndication Agents or the
Co-Documentation Agents listed on the cover page hereof will have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Company is pending, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation will then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent will have made any demand on the Company) will be
entitled and empowered, by intervention in such proceeding or otherwise.
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.04(h) and (i), 2.10 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent will consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 10.04.

93    



--------------------------------------------------------------------------------




Nothing contained herein will be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
ARTICLE X.    
MISCELLANEOUS
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company therefrom, will be effective unless in writing signed by the Required
Lenders and the Company and acknowledged by the Administrative Agent, and each
such waiver or consent will be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent will:
(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders will
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Company to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
(e)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

94    



--------------------------------------------------------------------------------




(f)    amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Lender; or
(g)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent will, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent will, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent will, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letters may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender will have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of such Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.
10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
will be in writing and will be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone will be made to the applicable telephone number, as follows:
(i)    if to the Company, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).

95    



--------------------------------------------------------------------------------




Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, will be deemed to have been given when
received; notices and other communications sent by telecopier will be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, will be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, will be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
will not apply to notices to any Lender or the L/C Issuer pursuant to Article II
if such Lender or the L/C Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Swing Line Lender, the L/C Issuer
or the Company may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address will be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website will be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided that, for both clauses (i)
and (ii), if such notice or other communication is not sent during the normal
business hours of the recipient, such notice or communication will be deemed to
have been sent at the opening of business on the next Business Day for the
recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no event will
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Company, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Company’s or the
Administrative Agent’s transmission of Company Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event will any Agent Party have
any

96    



--------------------------------------------------------------------------------




liability to the Company, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).
(d)    Change of Address, Etc. Each of the Company, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States federal and state securities Laws,
to make reference to Company Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders will be entitled to rely
and act upon any notices (including telephonic or electronic Committed Loan
Notices, Bid Requests and Swing Line Loan Notices) purportedly given by or on
behalf of the Company even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company will indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Company. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder will operate as a
waiver thereof; nor will any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Company shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders and the L/C Issuer;
provided, however, that the

97    



--------------------------------------------------------------------------------




foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) the L/C Issuer or the Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.14), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to the Company under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.14, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Company will pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby will be consummated), (ii) all reasonable out of
pocket expenses incurred by the L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), and will pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)    Indemnification by the Company. The Company will indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and will
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Company arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of

98    



--------------------------------------------------------------------------------




this Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Company or any of its Subsidiaries, or any Environmental Liability related in
any way to the Company or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Company, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity will not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Company against an Indemnitee for breach in bad faith of such
Indemnitee's obligations hereunder or under any other Loan Document, if the
Company has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.
(c)    Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.13(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Company will not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients
(excluding any Indemnitee) of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction. The indemnities in
this Section 10.04 shall not abrogate, modify or diminish the obligations of the
Administrative Agent, the Lenders and the L/C Issuer to keep certain information
confidential in the manner and to the extent provided in Section 10.07.

99    



--------------------------------------------------------------------------------




(e)    Payments. All amounts due under this Section will be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) will survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Company is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied will be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence will survive the payment in
full of the Obligations and the termination of this Agreement.
10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement will
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Company may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (e) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(g) of this Section (and any other attempted assignment or transfer by any party
hereto will be null and void). Nothing in this Agreement, expressed or implied,
will be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (e) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

100    



--------------------------------------------------------------------------------




(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that
(i)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, will not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed (for the avoidance of doubt, it shall be deemed
reasonable for the Company to withhold consent for an assignment if such
assignment could result in unreimbursed costs, including, without limitation,
additional payments pursuant to Section 3.01 or 3.04)); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;
(ii)    each partial assignment will be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) will not apply to rights in respect of Bid Loans or Swing Line Loans;
(iii)    any assignment of a Commitment must be approved by the Administrative
Agent, the L/C Issuer and the Swing Line Lender unless the Person that is the
proposed assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee) or an Affiliate of a Lender; and
(iv)    the parties to each assignment will execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment; and the Eligible Assignee, if
it will not be a Lender, will deliver to the Administrative Agent an
Administrative Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (d) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder will be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder will, to the extent of the
interest assigned by such Assignment and

101    



--------------------------------------------------------------------------------




Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender will cease to be a
party hereto) but will continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, and 10.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Company (at its expense) will execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection will be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (e) of this Section.
(c)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
(d)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company (and such agency being solely for tax purposes), will
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register will be conclusive, and the
Company, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register will be available for inspection by the Company and the
L/C Issuer at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
substantive change to the Loan Documents is pending, any Lender may request and
receive from the Administrative Agent a copy of the Register.

102    



--------------------------------------------------------------------------------




(e)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement will
remain unchanged, (ii) such Lender will remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Company,
the Administrative Agent, the Lenders and the L/C Issuer will continue to deal
solely and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation will provide that such Lender will retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (f) of this
Section, the Company agrees that each Participant will be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section (it being understood that the documentation required under Section
3.01(e) shall be delivered to the Lender who sells the participation) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 3.06 and 10.13 as if it were
an assignee under subsection (b) of this Section and (B) shall not be entitled
to receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive. Each Lender that sells a
participation agrees, at the Company's request and expense, to use reasonable
efforts to cooperate with the Company to effectuate the provisions of Section
3.06 with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.13 as though it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Company, maintain
a register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that (a) such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations or (b) a Lender is requesting, on behalf of a Participant,
payment of an amount contemplated by Section 3.01, 3.04 or 3.05. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement

103    



--------------------------------------------------------------------------------




notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment will release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption will be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which will be of the same legal effect, validity or enforceability
as a manually executed signature or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.
(h)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon 30 days’ notice to the Company and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Company,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Company will be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Company to appoint any such successor will
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it will retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.04(c)).
If Bank of America resigns as Swing Line Lender, it will retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in outstanding Swing Line Loans pursuant to Section
2.05(c). Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor will succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer will issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

104    



--------------------------------------------------------------------------------




10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Company and its obligations, (g) with the
consent of the Company, (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Company or (i) on a confidential basis to (i) any rating agency in
connection with rating the Company or its Subsidiaries or the credit facility
provided hereunder or (ii) the CUSIP Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facility provided hereunder.
For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section will be considered to
have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including federal and state securities Laws.
Subject to any applicable requirements of federal, state or local laws or
regulations, including securities laws or regulations, neither the
Administrative Agent nor any Lender will make or cause to be made, whether
orally or in writing or otherwise, any public announcement or statement that is
intended for the general public and not targeted primarily to reach audiences in
the banking industry and the industry’s customers with respect to the
transactions contemplated by this Agreement, or any of the provisions of this
Agreement, without the prior written approval of the Company as to the form,

105    



--------------------------------------------------------------------------------




content and timing of such announcement or disclosure, which approval may be
given or withheld in the Company’s sole discretion.


10.08    Right of Setoff. If an Event of Default will have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Company against any and all of its obligations now or hereafter existing
under this Agreement or any other Loan Document to such Lender or the L/C Issuer
or their respective Affiliates, irrespective of whether or not such Lender or
the L/C Issuer will have made any demand under this Agreement or any other Loan
Document and although such obligations may be contingent or unmatured or are
owed to a branch or office of such Lender or the L/C Issuer different from the
branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.17 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Company and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice will not
affect the validity of such setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents will not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender will receive interest in an amount that exceeds the Maximum Rate, the
excess interest will be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Company. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

106    



--------------------------------------------------------------------------------




10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which will constitute an original, but all of which when
taken together will constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement will become effective when it will
have been executed by the Administrative Agent and when the Administrative Agent
will have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, facsimile or
other electronic imaging means (e.g., “pdf” or “tif”) will be effective as
delivery of a manually executed counterpart of this Agreement.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith will
survive the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Credit Extension, and will continue in full force and effect as long as any Loan
or any other Obligation hereunder will remain unpaid or unsatisfied or any
Letter of Credit will remain outstanding.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents will not be affected or impaired thereby and (b) the
parties will endeavor in good faith negotiations to replace the illegal, invalid
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction will not
invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 10.12, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
10.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Company is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting Lender
or if any other circumstance exists hereunder that gives the Company the right
to replace a Lender as a party hereto, then the Company may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights and obligations under this Agreement and
the related Loan Documents to an assignee that will assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

107    



--------------------------------------------------------------------------------




(a)    the Company will have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);
(b)    such Lender will have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender will not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE COMPANY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING WILL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT WILL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

108    



--------------------------------------------------------------------------------




(c)    WAIVER OF VENUE. THE COMPANY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Company that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Company, which information includes the name and address of the
Company and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Company in accordance with the Act. The
Company shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

109    



--------------------------------------------------------------------------------




10.17    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used will be that at
which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Company
in respect of any such sum due from it to the Administrative Agent or the
Lenders hereunder or under the other Loan Documents will, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Company in
the Agreement Currency, the Company agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Company (or to any other Person who may be
entitled thereto under applicable law).
10.18    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Company acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i)(A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Lenders and the Arrangers
are arm’s-length commercial transactions between the Company and its Affiliates,
on the one hand, and the Administrative Agent, the Lenders and the Arrangers, on
the other hand, (B) the Company has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Company is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent, the Lenders and the
Arrangers is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Company or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent nor any
Lender or Arranger has any obligation to the Company or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Lenders and the Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Company and its Affiliates, and neither
the Administrative Agent nor any Lender or Arranger has any obligation to
disclose any of such interests to the Company or its Affiliates. To the fullest
extent permitted by law, the Company hereby waives and releases any claims that
it may have against the Administrative Agent, the Lenders and any Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.



110    



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
STARBUCKS CORPORATION


By: /s/ Richard Lautch    
Name: Richard Lautch
Title: vice president and treasurer

Starbucks Corporation
Credit Agreement
Signature Page



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as
Administrative Agent


By: /s/ Ronaldo Naval    
Name: Ronaldo Naval
Title: Vice President

Starbucks Corporation
Credit Agreement
Signature Page



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender


By: /s/ Sabrina Hassan    
Name: Sabrina Hassan
Title: Vice President

Starbucks Corporation
Credit Agreement
Signature Page



--------------------------------------------------------------------------------




WELLS FARGO BANK, N.A.


By: /s/ Susan T. Gallagher    
Name: Susan T. Gallagher
Title: Managing Director



Starbucks Corporation
Credit Agreement
Signature Page



--------------------------------------------------------------------------------




CITIBANK, N.A.




By: /s/ Michael Vondriska                
Name:     Michael Vondriska
Title:     Vice President





Starbucks Corporation
Credit Agreement
Signature Page



--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA




By: /s/ Mark Walton                    
Name: Mark Walton
Title:     Authorized Signatory



Starbucks Corporation
Credit Agreement
Signature Page



--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION




By: /s/ Mark D. Rodgers                 
Name: Mark D. Rodgers
Title: Assistant Vice President

Starbucks Corporation
Credit Agreement
Signature Page



--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA




By: /s/ Diane Emanuel                 
Name:    Diane Emanuel
Title:    Managing Director

Starbucks Corporation
Credit Agreement
Signature Page



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.




By: /s/ Tony Wong                    
Name:    Tony Wong
Title:    Vice President

Starbucks Corporation
Credit Agreement
Signature Page



--------------------------------------------------------------------------------




MORGAN STANLEY BANK , N.A.




By: /s/ Kelly Chin                     
Name:    Kelly Chin
Title:    Authorized Signatory

Starbucks Corporation
Credit Agreement
Signature Page



--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.




By: /s/ Christine Howatt                 
Name:    Christine Howatt
Title:    Authorized Signatory

Starbucks Corporation
Credit Agreement
Signature Page



--------------------------------------------------------------------------------




HSBC BANK USA, NATIONAL ASSOCIATION




By: /s/ Jason Fuqua                     
Name:    Jason Fuqua
Title:    Vice President

Starbucks Corporation
Credit Agreement
Signature Page



--------------------------------------------------------------------------------




COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND” NEW
YORK BRANCH




By: /s/ Gillian Dickson                 
Name:    Gillian Dickson
Title:    Executive Director
 


By: /s/ Matthew Gregg                
Name:    Matthew Gregg
Title:    Vice President

Starbucks Corporation
Credit Agreement
Signature Page



--------------------------------------------------------------------------------




SCHEDULE 1.01(e)
EXISTING LETTERS OF CREDIT
Letter of Credit ID
Issue Date
Expiration Date
L/C Issuer
Beneficiary
Currency
Face Amount (US Dollar Equivalent)
 
 
 
 
 
 
 
68010727
12/30/2005
10/1/2013
BANK OF AMERICA
ZURICH AMERICAN INSURANCE COMPANY
USD
17,532,000.00
68020941
10/2/2007
10/1/2013
BANK OF AMERICA
NATIONAL UNION FIRE
USD
100,000.00
68074426
5/31/2012
4/30/2013
BANK OF AMERICA
CITY OF EDMONTON, TRANSPORTATION SERVICES
CAD
34,039.14
68075824
7/5/2012
7/3/2013
BANK OF AMERICA
THE PORT AUTHORITY
USD
80,000.00
68077477
10/4/2012
9/30/2013
BANK OF AMERICA
XL SPECIALTY INSURANCE
USD
3,515,400.00






S-1

--------------------------------------------------------------------------------




SCHEDULE 1.01(m)
MANDATORY COST FORMULAE
1.
The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

(a)
the requirements of the Bank of England and/or the Financial Services Authority
(or, in either case, any other authority which replaces all or any of its
functions); or

(b)
the requirements of the European Central Bank.

2.
On the first day of each Interest Period (or as soon as practiable thereafter)
the Administrative Agent will calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of the Company or any Lender, deliver to the Company or such Lender as
the case may be, a statement setting forth the calculation of any Mandatory
Cost.

3.
The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Lending Office.

4.
The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

(a)
in relation to any Loan in Sterling:

AB+C(B-D)+E x 0.01
per cent per annum
100 - (A+C)



(b)
in relation to any Loan in any currency other than Sterling:

E x 0.01
per cent per annum
300




S-2

--------------------------------------------------------------------------------




Where:
“A”
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

“B”
is the percentage rate of interest (excluding the Applicable Rate, the Mandatory
Cost and any interest charged on overdue amounts pursuant to the first sentence
of Section 2.09(b) and, in the case of interest (other than on overdue amounts)
charged at the Default Rate, without counting any increase in interest rate
effected by the charging of the Default Rate) payable for the relevant Interest
Period of such Loan.

“C”
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

“D”
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

“E”
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5.
For the purposes of this Schedule:

(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

(b)
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

(c)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

(d)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B will be taken as zero.
The resulting figures will be rounded to four decimal places.


S-3

--------------------------------------------------------------------------------




7.
If requested by the Administrative Agent or the Company, each Lender with a
Lending Office in the United Kingdom or a Participating Member State will, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and the Company, the rate of charge payable
by such Lender to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by such Lender as being the average of the Fee
Tariffs applicable to such Lender for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of such Lender.

8.
Each Lender will supply any information required by the Administrative Agent for
the purpose of calculating its Additional Cost Rate. In particular, but without
limitation, each Lender will supply the following information in writing on or
prior to the date on which it becomes a Lender:

(a)
the jurisdiction of the Lending Office out of which it is making available its
participation in the relevant Loan; and

(b)
any other information that the Administrative Agent may reasonably require for
such purpose.

Each Lender will promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.
9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Lender for the purpose of E above will be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its Lender’s Lending Office.

10.
The Administrative Agent will have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and will be entitled to assume that the information
provided by any Lender pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

11.
The Administrative Agent will distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender pursuant
to paragraphs 3, 7 and 8 above.

12.
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender will, in the absence of manifest error, be conclusive and
binding on all parties hereto.

13.
The Administrative Agent may from time to time, after consultation with the
Company and the Lenders, determine and notify to all parties any amendments
which are required to be


S-4

--------------------------------------------------------------------------------




made to this Schedule in order to comply with any change in law, regulation or
any requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
will, in the absence of manifest error, be conclusive and binding on all parties
hereto.



S-5

--------------------------------------------------------------------------------




SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES
Lender
Commitment
Applicable
Percentage
Bank of America, N.A.
$105,000,000.00
14.000000000%
Wells Fargo Bank, N.A.
$105,000,000.00
14.000000000%
Citibank, N.A.
$105,000,000.00
14.000000000%
Goldman Sachs Bank USA
$71,750,000.00
9.566666666%
U.S. Bank National Association
$71,750,000.00
9.566666666%
The Bank of Nova Scotia
$71,750,000.00
9.566666666%
JPMorgan Chase Bank, N.A.
$71,750.000.00
9.566666666%
Morgan Stanley Bank, N.A.
$37,000,000.00
4.933333333%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$37,000,000.00
4.933333333%
HSBC Bank USA, National Association
$37,000,000.00
4.933333333%
Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland” New
York Branch
$37,000,000.00
4.933333333%
Total
$750,000,000.00
100.000000000%




S-6

--------------------------------------------------------------------------------




SCHEDULE 5.05
SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS


Borrower
Lender
Original Principal
Termination or Maturity
Principal and Interest Outstanding
 
 
 
 
 
Contingent Liabilities (Guarantees for Starbucks' Equity Investees)
 
Starbucks Corporation
Various
 
 
$408,643
 
 
 
 
$408,643




S-7

--------------------------------------------------------------------------------




SCHEDULE 5.06
LITIGATION


Reference is made to the matter involving Kraft Foods Global, Inc. that is
discussed in Part II, Item 1. – “Legal Proceedings” of the Company’s Quarterly
Report on Form 10-Q for the quarter ended December 30, 2012 and in Footnote 9 to
the Consolidated Financial Statements of the Company filed therewith.





S-8

--------------------------------------------------------------------------------




SCHEDULE 5.13
SUBSIDIARIES AND
OTHER EQUITY INVESTMENTS


Part (a).    Subsidiaries.


See attached Schedule 5.13(a)




Part (b).    Other Equity Investments.


See attached Schedule 5.13(b)

S-9

--------------------------------------------------------------------------------




Schedule 5.13(a)




Company Name
Jurisdiction of Formation
Ownership
 
 
 
Alki Limited Partnership
United Kingdom
SCI UK I, Inc. (1%)
 
 
Starbucks Coffee International, Inc. (99%)
 
 
 
Bay Bread LLC
Delaware
Starbucks Corporation (100%)
 
 
 
Beijing Starbucks Coffee Company, Ltd.
China
High Grown Investment Group (Hong Kong) Limited (100%)
 
 
 
Café Sirena S.R.L.
Argentina
Starbucks Coffee International, Inc. (100%)
 
 
 
CharlesAir LLC
Delaware
Starbucks Corporation (100%)
 
 
 
Chengdu Starbucks Coffee Company Limited
China
Starbucks Asia Pacific Investment Holding III Limited (100%)
 
 
 
Coffee Concepts (Southern China) Ltd.
China
Starbucks Coffee International, Inc. (70%)
 
 
Rain City C.V. (30%)
 
 
 
Coffee House Holdings, Inc.
Washington
Starbucks Corporation (100%)
 
 
 
Corporacion Starbucks Farmer Support Center Columbia
Columbia
Starbucks Coffee Trading Company Sarl (99%)
 
 
Starbucks Coffee EMEA B.V. (1%)
 
 
 
Emerald City C.V.
Netherlands
Rain City C.V. (98%)
 
 
SCI Europe I, Inc. (1%)
 
 
SCI Europe II, Inc. (1%)
 
 
 
Evolution Fresh, Inc.
Delaware
Starbucks Corporation (100%)
 
 
 


S-10

--------------------------------------------------------------------------------




Guangdong Starbucks Coffee Company Limited
China
Coffee Concepts (Southern China) Limited (100%)
 
 
 
High Grown Investment Group (Hong Kong) Limited
Hong Kong
Emerald City C.V. (100%)
 
 
 
Hubei Starbucks Coffee Company Limited
China
Starbucks Asia Pacific Investment Holding III Limited (100%)
 
 
 
Olympic Casualty Insurance Company
Vermont
Starbucks Corporation (100%)
 
 
 
Qingdao American Starbucks Coffee
Company Limited
China
Starbucks Asia Pacific Investment Holding Limited (100%)
 
 
 
Rain City C.V.
Netherlands
Starbucks Coffee International, Inc. (98%)
 
 
SCI Europe I, Inc. (1%)
 
 
SCI Europe II, Inc. (1%)
 
 
 
Sailfish Holdings LLC
Delaware
Starbucks Corporation (100%)
 
 
 
SBI Nevada, Inc.
Nevada
Starbucks Coffee International, Inc. (100%)
 
 
 
SCI Europe I, Inc.
Washington
Starbucks Coffee International, Inc. (100%)
 
 
 
SCI Europe II, Inc.
Washington
Starbucks Coffee International, Inc. (100%)
 
 
 
SCI Investment, Inc.
Washington
Starbucks Coffee International, Inc. (100%)
 
 
 
SCI UK I, Inc.
Washington
Starbucks Corporation (100%)
 
 
 
SCI Ventures, S.L.
Spain
Starbucks Coffee International, Inc. (100%)
 
 
 
ST Acquisition Company
Connecticut
Teavana Holdings, Inc. (100%)
 
 
 
Seattle Coffee Company
Georgia
Starbucks Corporation (100%)


S-11

--------------------------------------------------------------------------------




 
 
 
Seattle's Best Coffee LLC
Washington
Seattle Coffee Company (100%)
 
 
 
SoCal Bakery LLC
Delaware
Bay Bread LLC (100%)
 
 
 
Starbucks Aini Coffee (Yunnan) Co. Ltd.
China
Starbucks Singapore Investment Pte. (100%)
 
 
 
Starbucks Asia Pacific Investment Holding Limited
Hong Kong
Starbucks Coffee International, Inc. (100%)
 
 
 
Starbucks Asia Pacific Investment Holding II Limited
Hong Kong
Starbucks Coffee International, Inc. (100%)
 
 
 
Starbucks Asia Pacific Investment Holding III Limited
Hong Kong
Starbucks Coffee International, Inc. (70%)
 
 
Rain City C.V. (30%)
 
 
 
Starbucks Brasil Commercio de Cafes Ltda.
Brazil
Starbucks Corporation (99.9990%)
 
 
Starbucks Coffee International, Inc. (0.0001%)
 
 
 
Starbucks Card Europe Limited
United Kingdom
Starbucks Coffee International, Inc. (100%)
 
 
 
Starbucks Capital Asset Leasing Company, LLC
Delaware
Starbucks Corporation (100%)
 
 
 
Starbucks (China) Company Limited
China
Starbucks Asia Pacific Investment Holding II Limited (100%)
 
 
 
Starbucks Coffee Agronomy Company S.R.L.
Costa Rica
Starbucks Coffee Trading Company Sarl (100%)
 
 
 
Starbucks Coffee Asia Pacific Limited
Hong Kong
Starbucks Coffee International, Inc. (100%)
 
 
 
Starbucks Coffee Austria GmbH
Austria
Starbucks Switzerland Austria Holdings B.V. (100%)
 
 
 
Starbucks Coffee Canada, Inc.
Canada
Starbucks Corporation (100%)


S-12

--------------------------------------------------------------------------------




 
 
 
Starbucks Coffee Chile S.A.
Chile
Starbucks Coffee International, Inc. (82%)
 
 
 
Starbucks Coffee Company (Australia) Pty Ltd
Australia
Starbucks Corporation (100%)
 
 
 
Starbucks Coffee Company (UK) Limited
United Kingdom
Starbucks Coffee Holdings (UK) Limited (100%)
 
 
 
Starbucks Coffee (Dalian) Company Limited
China
Starbucks Asia Pacific Investment Holding Limited (100%)
 
 
 
Starbucks Coffee Deutschland GmbH
Germany
Starbucks Coffee EMEA B.V. (100%)
 
 
 
Starbucks Coffee Development (Yunnan) Company Limited
China
Starbucks Coffee Trading Company Sarl (100%)
 
 
 
Starbucks Coffee EMEA B.V.
Netherlands
Alki Limited Partnership (100%)
 
 
 
Starbucks Coffee France S.A.S.
France
Starbucks Coffee EMEA B.V. (100%)
 
 
 
Starbucks Coffee Holdings (UK) Limited
United Kingdom
Starbucks Corporation (100%)
 
 
 
Starbucks Coffee International, Inc.
Washington
Starbucks Corporation (100%)
 
 
 
Starbucks Coffee (Liaoning) Co., Ltd.
China
Starbucks Asia Pacific Investment Holding Limited (100%)
 
 
 
Starbucks Coffee Netherlands B.V.
Netherlands
Starbucks Cofffee EMEA B.V. (100%)
 
 
 
Starbucks Coffee Puerto Rico, LLC
Delaware
SCI Investment, Inc. (100%)
 
 
 
Starbucks Coffee (Shenzhen) Ltd.
China
Coffee Concepts (Southern China) Limited (100%)
 
 
 
Starbucks Coffee Singapore Pte. Ltd.
Singapore
Starbucks Coffee International, Inc. (100%)
 
 
 


S-13

--------------------------------------------------------------------------------




Starbucks Coffee Switzerland A.G.
Switzerland
Starbucks Switzerland Austria Holdings B.V. (100%)
 
 
 
Starbucks Switzerland Austria Holdings B.V.
Netherlands
Starbucks Coffee International, Inc. (50%)
 
 
Rain City C.V. (50%)
 
 
 
Starbucks Coffee (Thailand) Ltd.
Thailand
Starbucks Corporation (99.96%)
 
 
Starbucks Coffee International, Inc. (<1%)
 
 
SBI Nevada, Inc. (<1%)
 
 
Starbucks Coffee Asia Pacific Ltd. (<1%)
 
 
SCI Investment, Inc. (<1%)
 
 
 
Starbucks Coffee Trading Company Sarl
Switzerland
Starbucks Coffee EMEA B.V. (100%)
 
 
 
Starbucks CPG International, G.K.
Japan
Starbucks Corporation (100%)
 
 
 
Starbucks Farmer Support Center Ethiopia PLC
Ethiopia
Starbucks Coffee Trading Company Sarl (90%)
 
 
Starcucks Coffee EMEA B.V. (10%)
 
 
 
Starbucks Farmer Support Center Rwanda Ltd.
Rwanda
Starbucks Coffee Trading Company Sarl (100%)
 
 
 
Starbucks Farmer Support Center Tanzania Ltd.
Tanzania
Starbucks Coffee Trading Company Sarl (50%)
 
 
Starbucks Coffee EMEA B.V. (50%)
 
 
 
Starbucks Holding Company
Washington
Starbucks Corporation (100%)
 
 
 
Starbucks Manufacturing Corporation
Washington
Starbucks Corporation (100%)
 
 
 
Starbucks Manufacturing EMEA B.V.
Netherlands
Starbucks Coffee EMEA B.V. (100%)
 
 
 
Starbucks New Venture Company
Washington
Starbucks Corporation (100%)
 
 
 


S-14

--------------------------------------------------------------------------------




Starbucks (Shanghai) Supply Chain Co., Ltd.
China
Starbucks Asia Pacific Investment Holding II Limited (100%)
 
 
 
Starbucks Singapore Investment Pte.
Singapore
Starbucks Coffee Trading Company Sarl (51%)
 
 
 
Teavana Canada, ULC
Canada
Teavana Luxco (100%)
 
 
 
Teavana Corporation
Georgia
Teavana Holdings, Inc. (100%)
 
 
 
Teavana Franchising Corporation
Georgia
Teavana Holdings, Inc. (100%)
 
 
 
Teavana Gift Company
Colorado
Teavana Holdings, Inc. (100%)
 
 
 
Teavana Holdings, Inc.
Delaware
Starbucks Corporation (100%)
 
 
 
Teavana International, Inc.
Georgia
Teavana Holdings, Inc. (100%)
 
 
 
Teavana Luxco
Luxembourg
Teavana Holdings, Inc. (100%)
 
 
 
The New French Bakery, Inc.
California
Bay Bread LLC (100%)
 
 
 
Torrefazione Italia LLC
Washington
Seattle Coffee Company (100%)
 
 
 
Torz & Macatonia Limited
United Kingdom
Starbucks Coffee Holdings (UK) Limited (100%)
 
 
 
Xi'an Starbucks Coffee Company Limited
China
Starbucks Asia Pacific Investment Holding III Limited (100%)




S-15

--------------------------------------------------------------------------------






Schedule 5.13(b)
Company Name
Jurisdiction of Formation
Ownership
 
 
 
AmRest Coffee s.r.o.
Czech Republic
Starbucks Coffee International, Inc. (18%)
 
 
 
AmRest Coffee Spolka z.o.o.
Poland
Starbucks Coffee International, Inc. (18%)
 
 
 
AmRest Kavezo Kft.
Hungary
Starbucks Coffee International, Inc. (18%)
 
 
 
Berjaya Starbucks Coffee Company Sdn. Bhd.
Malaysia
Starbucks Coffee International, Inc. (50%)
 
 
 
Cafe Sirena S. de R. L. de C.V.
Mexico
Starbucks Coffee International, Inc. (18%)
 
 
 
Koffee Sirena LLC
Russia
Shaya Coffee Limited (100%)
 
 
 
Marinopoulos Coffee Company Cyprus Limited
Cyprus
Starbucks Coffee International, Inc. (18%)
 
 
 
North American Coffee Partnership
New York
Starbucks New Venture Company (50%)
 
 
 
President Coffee (Cayman) Holdings Ltd.
Cayman Islands
Starbucks Coffee International, Inc. (50%)
 
 
 
President Starbucks Coffee Taiwan Limited
Taiwan
Starbucks Coffee International, Inc. (50%)
 
 
 
President Starbucks Coffee (Shanghai) Co Ltd
China
President Coffee (Caymen) Holdings Ltd. (100%)
 
 
 
Shaya Coffee Limited
Cyprus
Starbucks Coffee International, Inc. (18%)
 
 
 
Starbucks Coffee Argentina S.R.L.
Argentina
Starbucks Coffee International, Inc. (18%)
 
 
 
Starbucks Coffee Japan, Ltd.
Japan
SCI Ventures, S.L. (40%)


S-16

--------------------------------------------------------------------------------




 
 
 
Starbucks Coffee Korea Co., Ltd.
South Korea
Starbucks Coffee International, Inc. (50%)
 
 
 
Tata Starbucks Limited
India
Emerald City, C.V. (49%)
 
 
Starbucks Corporation (1%)


S-17

--------------------------------------------------------------------------------




SCHEDULE 7.01
EXISTING LIENS


Liens against Starbucks Corporation on assets subject to the Capital Leases
referred to on Schedule 7.02






Secured Party


Jurisdiction


File Date


File Number


Collateral Description
Amendments and
Continuations
Citibank, N.A.
Washington
Department of Licensing
04/22/2009
200911215696
All Accounts Receivable owing to the Debtor by Compass Group USA, Inc. under a
Supplier Agreement between the Secured Party and the Debtor.
None.
Research-New Trails Partners, Ltd.
 Washington
Department of Licensing
09/02/2009
200924539970
All goods, wares, equipment, fixtures, furniture and other personal property
located at 3000 Research Forest Drive, Woodlands, Texas together with the
proceeds from the sale or lease thereof.
None.
Raymond Leasing Corporation
Washington
Department of Licensing
11/15/2010
201031907300
Leased equipment.
None.
Raymond Leasing Corporation
 Washington
Department of Licensing
11/16/2010
2010032015523
Leased equipment.
None.
Raymond Leasing Corporation
Washington
Department of Licensing
02/17/2011
201104844792
Leased equipment.
None.
Raymond Leasing Corporation
Washington
Department of Licensing
06/15/2011
201116628885
Leased equipment.
None.
Raymond Leasing Corporation
Washington
Department of Licensing
06/15/2011
201116628908
Leased equipment.
None.
Raymond Leasing Corporation
Washington
Department of Licensing
06/15/2011
201116628915
Leased equipment.
None.
Raymond Leasing Corporation
Washington
Department of Licensing
06/15/2011
201116628939
Leased equipment.
None.
Raymond Leasing Corporation
Washington
Department of Licensing
06/15/2011
201116628946
Leased equipment.
None.


S-18

--------------------------------------------------------------------------------




Raymond Leasing Corporation
Washington
Department of Licensing
09/22/2011
201126564449
Leased equipment.
Amendment:
Amended collateral description to include master lease number.
Raymond Leasing Corporation
Washington
Department of Licensing
09/27/2011
201127073711
Leased equipment.
Amendment:
Amended collateral description to include master lease number.
Raymond Leasing Corporation
Washington
Department of Licensing
01/10/2012
201201027913
Leased equipment.
None.
Raymond Leasing Corporation
 Washington
Department of Licensing
01/10/2012
201201027920
Leased equipment.
None.
Raymond Leasing Corporation
Washington
Department of Licensing
01/10/2012
201201027937
Leased equipment.
None.
Raymond Leasing Corporation
 Washington
Department of Licensing
01/10/2012
201201027944
Leased equipment.
None.
Raymond Leasing Corporation
 Washington
Department of Licensing
01/10/2012
201201027951
Leased equipment.
None.
Raymond Leasing Corporation
Washington
Department of Licensing
01/12/2012
201201234854
Leased equipment.
None.
Raymond Leasing Corporation
Washington
Department of Licensing
01/12/2012
201201234861
Leased equipment.
None.
Raymond Leasing Corporation
Washington
Department of Licensing


07/30/2012
201221224392
Leased equipment.
None.
Raymond Leasing Corporation
Washington
Department of Licensing
07/30/2012
201221224408
Leased equipment.
None.
Raymond Leasing Corporation
Washington
Department of Licensing
10/17/2012
201229103880
Leased equipment.
None.
 
Washington
Department of Licensing
 
 
No Federal tax liens found.
 




S-19

--------------------------------------------------------------------------------




SCHEDULE 7.02
EXISTING INDEBTEDNESS
Borrower
Lender
Pricing
Original Principal
Termination or Maturity
Principal and Interest Outstanding
Guarantors
 
 
 
 
 
 
 
Debt Obligations
 
 
 
 
 
 
Starbucks Corporation
Public Debt
Fixed at 6.25%
$550,000,000
8/15/2017
$618,750,000
None
 
 
 
$550,000,000
 
$618,750,000
 
 
 
 
 
 
 
 
Capital Leases
 
 
 
 
 
 
Starbucks Corporation
Various
 
 
 
$658,878
 
 
 
 
 
 
$658,878
 
 
 
 
 
 
 
 
Contingent Liabilities (Guarantees for Starbucks' Equity Investees)
 
 
 
 
 
 
Starbucks Corporation
Various
 
 
 
$408,643
 
 
 
 
 
 
$408,643
 



 
 





S-20

--------------------------------------------------------------------------------




SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
COMPANY:


Starbucks Corporation
2401 Utah Avenue, South
Seattle, Washington 98134
Attention:    Richard Lautch
Vice President, Treasurer
Telephone:    206.318.7393
Telecopier:    206.318.0529
Electronic Mail: rlautch@starbucks.com
Website Address: www.starbucks.com
U.S. Taxpayer Identification Number: 91-1325671




ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):


Bank of America, N.A.
101 North Tryon Street
Mail Code: NC1-001-05-46
Charlotte, North Carolina 28255-0001
Attention:     Michael L. Wetherell
Telephone:    980.683.0902
Telecopier:    704.719.8870
Electronic Mail: michael.l.wetherell@baml.com



S-21

--------------------------------------------------------------------------------




Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
Bank of America Plaza
901 Main Street
Mail Code: TX1-492-14-11
Dallas, Texas 75202
Attention:    Ronaldo Naval
Telephone:     214.209.1162
Telecopier:     877.511.6124
Electronic Mail: ronaldo.naval@baml.com




L/C ISSUER:
Bank of America, N.A.
Trade Operations
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, Pennsylvania 18507
Attention:
Alfonso Malave Jr.

Telephone:
570.496.9622

Telecopier:
800.755.8743

Electronic Mail: alfonso.malave@baml.com


SWING LINE LENDER:
Bank of America, N.A.
101 North Tryon Street
Mail Code: NC1-001-05-46
Charlotte, North Carolina 28255-0001
Attention:     Michael L. Wetherell
Telephone:    980.683.0902
Telecopier:    704.719.8870
Electronic Mail: michael.l.wetherell@baml.com



S-22

--------------------------------------------------------------------------------




EXHIBIT A


FORM OF COMMITTED LOAN NOTICE
Date: ___________, _____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of February 5, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Starbucks Corporation, a Washington corporation (the
“Company”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
The Company hereby requests, on behalf of itself (select one):
¨ A Borrowing of Committed Loans    ¨ A conversion or continuation of Loans
1.
On _________________________ (a Business Day on which the funds will be
available to the Company).

2.
In the amount of _______________.

3.
Comprised of ______________________________.

[Type of Committed Loan requested]
4.
In the following currency: ________________________

5.
For Eurocurrency Rate Loans: with an Interest Period of __________ months.

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.
STARBUCKS CORPORATION
 
 
 
 
By:
 
Name:
 
Title:
 




A-1
Form of Committed Loan Notice

--------------------------------------------------------------------------------




EXHIBIT B-1
FORM OF BID REQUEST
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of February 5, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Starbucks Corporation, a Washington corporation (the
“Company”), the Lenders from time to time party thereto, Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer.
The Lenders are invited to make Bid Loans:
1.    On _________________________ (a Business Day on which the funds will be
available to the Company).


2.    In an aggregate amount not exceeding $     (with any sublimits set forth
below).
¨   Bid Loans based on an Absolute Rate
¨   Bid Loans based on Base Rate
¨ Bid Loans based on Eurocurrency Rate


3.    Comprised of (select one):
Bid Loan No.
Interest Period requested
Maximum principal amount requested
Alternative Currency requested
1
_______days/mos
$_______________
 
2
_______days/mos
$_______________
 
3
_______days/mos
$_______________
 



The Bid Borrowing requested herein complies with the requirements of the proviso
to the first sentence of Section 2.03(a) of the Agreement.
The Company authorizes the Administrative Agent to deliver this Bid Request to
the Lenders. Responses by the Lenders must be in substantially the form of
Exhibit B-2 to the Agreement and must be received by the Administrative Agent by
the time specified in Section 2.03 of the Agreement for submitting Competitive
Bids.
STARBUCKS CORPORATION
 
 
 
 
By:
 
Name:
 
Title:
 




B-1-1
Form of Bid Request

--------------------------------------------------------------------------------









B-1-2
Form of Bid Request

--------------------------------------------------------------------------------




EXHIBIT B-2
FORM OF COMPETITIVE BID
_______________, 20__
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of February 5, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Starbucks Corporation, a Washington corporation (the
“Company”), the Lenders from time to time party thereto, Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer.
In response to the Bid Request dated ________________, 20__, the undersigned
offers to make the following Bid Loan(s):
1.
Borrowing date____________________ (a Business Day on which the funds will be
available to the Company).

2.
In an aggregate amount not exceeding $_______________ (with any sublimits set
forth below).

3.
Comprised of:

¨   Bid Loans based on an Absolute Rate
¨ Bid Loans based on Base Rate
¨    Bid Loans based on Eurocurrency Rate



Bid Loan No.
Interest Period offered
Bid Maximum
Absolute Rate Bid, Base Rate Bid or Eurocurrency Margin Bid*
Alternative Currency offered
1
_______
days/mos
$__________
(- +) _______%
 
2
_______
days/mos
$__________
(- +) _______%
 
3
_______
days/mos
$__________
(- +) _______%
 







____________________
* Expressed in multiples of 1/100th of a basis point.

B-2-1
Form of Competitive Bid

--------------------------------------------------------------------------------




Contact Person: ____________________________ Telephone: ____________________
[LENDER]
 
 
 
 
By:
 
Name:
 
Title:
 

******************************************************************************

B-2-2
Form of Competitive Bid

--------------------------------------------------------------------------------




THIS SECTION IS TO BE COMPLETED BY THE COMPANY IF IT WISHES TO ACCEPT ANY OFFERS
CONTAINED IN THIS COMPETITIVE BID:
The offers made above are hereby accepted in the amounts set forth below:
Bid Loan No.
Principal Amount Accepted
 
$
 
$
 
$





STARBUCKS CORPORATION
 
 
 
 
By:
 
Name:
 
Title:
 
 
 
Date:
 












B-2-3
Form of Competitive Bid

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF SWING LINE LOAN NOTICE
Date: ___________, 20__
To:    Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of February 5, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Starbucks Corporation, a Washington corporation (the
“Company”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
The undersigned hereby requests a Swing Line Loan:
1.    On _________________________ (a Business Day on which the funds will be
available to the Company).
2.    In the amount of $_______________.
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.05(a) of the Agreement.
STARBUCKS CORPORATION
 
 
 
 
By:
 
Name:
 
Title:
 








C-1
Form of Swing Line Loan Notice

--------------------------------------------------------------------------------




EXHIBIT D
FORM OF NOTE
_______________, 20__
FOR VALUE RECEIVED, the undersigned (the “Company”) hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Company under that
certain Credit Agreement, dated as of February 5, 2013 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among the Company, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
The Company promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. All payments of
principal and interest will be made to the Administrative Agent for the account
of the Lender in the currency in which such Committed Loan was denominated and
in Same Day Funds at the Administrative Agent’s Office for such currency. If any
amount is not paid in full when due hereunder, such unpaid amount will bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note will become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender will be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount, currency and maturity of its Loans
and payments with respect thereto.
The Company, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
THIS NOTE WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
STARBUCKS CORPORATION
 
 
 
 
By:
 
Name:
 
Title:
 


D-1
Form of Note

--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Currency and Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






D-2
Form of Note

--------------------------------------------------------------------------------




EXHIBIT E
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: _______________, 20__
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of February 5, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Starbucks Corporation, a Washington corporation (the
“Company”), from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _____________________________________________ of the Company, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Company, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Company ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The Company has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Company ended as
of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Company during the accounting period covered by such financial statements.
3.    A review of the activities of the Company during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Company performed and observed all its
Obligations under the Loan Documents, and

E-1
Form of Compliance Certificate

--------------------------------------------------------------------------------




[select one:]
[to the best knowledge of the undersigned during such fiscal period, the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]
--or--
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
4.    The representations and warranties of the Company contained in Article V
of the Agreement and in each other Loan Document or in any document furnished at
any time under or in connection with the Loan Documents, are true and correct on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement will be deemed to refer
to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.
5.    The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, 20__.
STARBUCKS CORPORATION
 
 
 
 
By:
 
Name:
 
Title:
 

 

E-2
Form of Compliance Certificate

--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
I.
Section 7.06 – Consolidated Fixed Charge Coverage Ratio.

A.
Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):
 
 
 
 
 
 
1.
Consolidated Net Income for Subject Period:
$_____________
 
 
 
 
 
2.
Consolidated Interest Charges for Subject Period:
$_____________
 
 
 
 
 
3.
Provision for income taxes (excluding tax credits) for Subject Period:
$_____________
 
 
 
 
 
4.
Depreciation expenses for Subject Period:
$_____________
 
 
 
 
 
5.
Amortization expenses for Subject Period:
$_____________
 
 
 
 
 
6.
Fee, charges, reserves, costs or expenses related to litigation, restructuring,
severance activities, discontinued operations, casualty events and financing,
acquisition or divestiture activities:
$_____________
 
 
 
 
 
7.
Non-cash reductions of Consolidated Net Income for Subject Period:
$_____________
 
 
 
 
 
8.
Income tax credits for Subject Period:
$_____________
 
 
 
 
 
9.
Non-recurring gains increasing Consolidated Net Income (or reducing net loss),
which do not represent cash items for Subject Period or any future period:
$_____________
 
 
 
 
 
10.
Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 - 8 - 9):
$_____________
 
 
 
 
B.
Operating Lease and Rental Expense:
$_____________
 
 
 
 
C.
Consolidated Interest Charges for Subject Period:
$_____________
 
 
 
 
D.
Consolidated Fixed Charge Coverage Ratio ((Lines I.A.10 + I.B) ÷ (Lines I.B +
I.C)):
__________ to 1
 
Minimum required: 2.50 to 1.00
 




E-3
Form of Compliance Certificate

--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 3
to the Compliance Certificate
($ in 000’s)
Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)
Consolidated EBITDA
Quarter
Ended
__________
Quarter
Ended
__________
Quarter
Ended
__________
Quarter
Ended
__________
Twelve Months Ended __________
Consolidated
Net Income
 
 
 
 
 
+ Consolidated Interest Charges
 
 
 
 
 
+ income taxes
 
 
 
 
 
+ depreciation expense
 
 
 
 
 
+ amortization expense
 
 
 
 
 
+ other permitted fees, charges, reserves, costs or expenses
 
 
 
 
 
+ non-cash expenses
 
 
 
 
 
- income tax credits
 
 
 
 
 
- non-recurring gains increasing net income (or reducing net loss)
 
 
 
 
 
= Consolidated EBITDA
 
 
 
 
 








E-4
Form of Compliance Certificate

--------------------------------------------------------------------------------




EXHIBIT F
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities5) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
_______________________
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
5 Include all applicable subfacilities.



F-1
Form of Assignment and Assumption

--------------------------------------------------------------------------------




referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.


1.    Assignor[s]:    ______________________________


______________________________


2.
Assignee[s]:    ______________________________



______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


3.
Company: Starbucks Corporation

4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

5.
Credit Agreement:    Credit Agreement, dated as of February 5, 2013, among the
Company, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer

6.    Assigned Interest[s]:






Assignor[s]6






Assignee[s]7
Aggregate
Amount of
Commitment
for all Lenders8


Amount of
Commitment
Assigned


Percentage
Assigned of
Commitment9




CUSIP
 Number
 
 
 
 
 
 
 
 
$________________
$_________
____________%
 
 
 
$________________
$_________
____________%
 
 
 
$________________
$_________
____________%
 

[7.    Trade Date:    __________________]10 
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
________________________
6 List each Assignor, as appropriate.
7 List each Assignee, as appropriate.
8 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
9 Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.
10 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



F-2
Form of Assignment and Assumption

--------------------------------------------------------------------------------




The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]


By: _____________________________
Title:


ASSIGNEE


[NAME OF ASSIGNEE]


By: _____________________________
Title:
[Consented to and]11 Accepted:


BANK OF AMERICA, N.A., as
Administrative Agent


By: _________________________________
Title:


[Consented to:]12 


By: _________________________________
Title:
  
 






















_____________________
11 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
12 To be added only if the consent of the Company and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.



F-3
Form of Assignment and Assumption

--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
Credit Agreement dated as of February 5, 2013
by and among Starbucks Corporation, as Company,
Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer, and the Lenders Party Thereto


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement,



F-4
Form of Assignment and Assumption

--------------------------------------------------------------------------------




duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.







F-5
Form of Assignment and Assumption

--------------------------------------------------------------------------------




EXHIBIT G
OPINIONS


See attached.





G-1
Opinion Matters

--------------------------------------------------------------------------------




EXHIBIT H-1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of February 5, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among Starbucks Corporation, a
Washington corporation (the “Company”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent
shareholder” of the Company within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” related to the
Company as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________


Name: ________________________


Title: ________________________


Date: ________ __, 20[ ]

H-1
U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------




EXHIBIT H-2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of February 5, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among Starbucks Corporation, a
Washington corporation (the “Company”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “10 percent shareholder” of the Company within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to the Company as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By: _______________________


Name: ________________________


Title: ________________________


Date: ________ __, 20[ ]

H-2
U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------




EXHIBIT H-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of February 5, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among Starbucks Corporation, a
Washington corporation (the “Company”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10 percent shareholder” of the
Company within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Company as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By: _______________________


Name: ________________________


Title: ________________________


Date: ________ __, 20[ ]

H-3
U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------




EXHIBIT H-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement, dated as of February 5, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among Starbucks Corporation, a
Washington corporation (the “Company”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10 percent shareholder” of the Company within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to the
Company as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]


By: _______________________


Name: ________________________
Title: ________________________
Date: ________ __, 20[ ]



H-4
U.S. Tax Compliance Certificate